 

Exhibit 10.1

 

EXECUTION VERSION

 

 



 

LICENSE AND SUPPLY AGREEMENT

 

BETWEEN

 

ACERUS PHARMACEUTICALS SRL

 

and

 

AYTU BIOSCIENCE, INC.

 

 



 

Dated as of April 22, 2016

 



 

 

 

LICENSE AND SUPPLY AGREEMENT

 

This LICENSE AND SUPPLY AGREEMENT (this “Agreement”) is made and effective as of
April 22, 2016 (the “Effective Date”) by and among Acerus Pharmaceuticals SRL, a
society with restricted liability, having its principal office at Suite B,
Durants Business Center, Durants, Christ Church, Barbados (“Acerus”) and Aytu
Bioscience, Inc., a Delaware corporation, having its principal office at 373
Inverness Parkway, Suite 206 Englewood, CO 80112 (“Aytu”) (each of Acerus and
Aytu being a “Party,” and collectively, the “Parties”).

 

WHEREAS, Acerus has identified and acquired the rights to the NGDD Technology
(as defined below), designed and completed successful clinical trials for the
Product (as defined below), established manufacturing methodologies and
capabilities to meet commercial demand within required specifications for the
Product, prepared and filed a New Drug Application for the Product approved by
the FDA (as defined below) on May 28, 2014, developed and owns, or has exclusive
rights to, all right, title and interest in and to certain patents, know-how and
trademarks relating to the Product;

 

WHEREAS, Acerus has previously licensed the rights to develop, use,
commercialize, distribute and sell Product in the Territory to Endo Ventures
Bermuda Limited (“Endo”) pursuant to a License, Development and Supply Agreement
dated November 23, 2014 (the “Endo Agreement”);

 

WHEREAS the Endo Agreement is in force as of the Effective Date but is due to
terminate in accordance with the terms and conditions thereof on June 30, 2016
(or such other date as may be agreed by Acerus and Endo) (the “Transition
Date”); and

 

WHEREAS, Aytu desires to obtain a license to develop, use, commercialize,
distribute and sell Product following the Transition Date (or sooner if mutually
agreed to by the Parties) and to obtain a supply of Product from Acerus, and
Acerus is willing to grant such license and provide such supply on the terms and
conditions set forth below;

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms, whether used in the singular or the plural, shall have the
meanings designated to them under this Article unless otherwise specifically
indicated.

 

1.1            “Acerus” has the meaning set forth in the preamble.

 

1.2           “Acerus’ COGS” shall mean all of Acerus’ costs to produce or
procure supplies of the Product to the extent that such Costs would ordinarily
be included as a cost of goods sold under International Financial Reporting
Standards, as applied across all of Acerus’ products.

 



1 

 

 

1.3           “Acerus Confidential Information” has the meaning set forth in
Section 10.1.

 

1.4           “Acerus Indemnitees” has the meaning set forth in Section13.1.

 

1.5           “Acerus Intellectual Property” means the Acerus Patents and Acerus
Know-How.

 

1.6           “Acerus Know-How” means any and all Know-How Controlled by Acerus
at the Effective Date that is reasonably necessary to make, use, sell, offer for
sale, import, market, promote, develop or commercialize the Product together
with any Developed Technology in which Acerus has an ownership interest pursuant
to Section 9.2), but, in each case excluding the Acerus Patents.

 

1.7           “Acerus Manufacturing Defect” has the meaning set forth in Section
13.3(a).

 

1.8           “Acerus Patent” means any patent or patent application (including,
without limitation, any Developed Technology in which Acerus has an ownership
interest pursuant to Section 9.2) in the Territory that is Controlled by Acerus
at any time during the Term and that claims or would otherwise be infringed by
the Product or any formulation or line extension thereof, or the Manufacture or
use of Product or any such product or any formulation or line extension thereof,
and any provisional, continuation, divisional, continuation in part application,
substitution, reissue, renewal, reexamination, protection certificate,
extension, registration and confirmation of any such patent or patent
application. The Acerus Patents as at the Effective Date include those listed in
Schedule 1.8.

 

1.9           “Acerus Trademarks” means the “Natesto™” trademark including
United States Trademark Registration No. 4761006 and any other trademark related
to the Acerus Intellectual Property or the Product that is owned or Controlled
by Acerus as of or following the Effective Date.

 

1.10         “Accounting Standards” means the current accounting standards
applicable to Aytu or Acerus, as applicable, for the relevant time period. As of
the Effective Date, the Accounting Standards are U.S. GAAP for Aytu and
International Financial Reporting Standards for Acerus, but in the event Aytu or
Acerus, as applicable, adopts a different accounting standard, such as the
International Financial Reporting Standards (in the case of Aytu), then such
accounting standard shall become the Accounting Standards as of the effective
date of its adoption, as applicable.

 

1.11         “Active Ingredient” means testosterone.

 

1.12         “Active Ingredient Specifications” means the specifications for the
Active Ingredient to be used in Product, attached hereto as Schedule 1.12, as
such specifications may be amended from time to time by mutual agreement of the
Parties.

 



2 

 

 

1.13         “Affiliate” means any company or entity controlled by, controlling,
or under common control with a Party. For purposes of the definition of
“Affiliate,” “control” and, with corresponding meanings, the terms “controlled
by,” “controlling,” and “under common control with” means (a) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities, participating profit interest, or other ownership interests of a
legal entity, or (b) the possession, directly or indirectly, of the power to
direct the management or policies of a legal entity, whether through the
ownership of voting securities or by contract relating to voting rights or
corporate governance.

 

1.14         “Agreement” has the meaning set forth in the Preamble.

 

1.15         “ANDA” means an Abbreviated New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA.

 

1.16         “Annual Net Sales” means Net Sales of the Product in any fiscal
year beginning on July 1 and ending on June 30.

 

1.17         “Applicable Senior Officers” means the Chief Executive Officer
and/or Chief Operating Officer of Aytu or his or her designee, and the Vice
President, Finance of Acerus or his or her designee.

 

1.18         “Arbitration” has the meaning set forth in Section 15.11(c).

 

1.19         “Arbitration Request” has the meaning set forth in Section
15.11(d).

 

1.20         “Arbitrators” has the meaning set forth in Section 15.11(e)(i).

 

1.21         “Audited Party” has the meaning set forth in Section 7.8(b).

 

1.22         “Aytu” has the meaning set forth in the Preamble.

 

1.23         “Aytu Confidential Information” has the meaning set forth in
Section 10.1.

 

1.24         “Aytu Indemnitees” has the meaning set forth in Section 13.2.

 

1.25         “Aytu Intellectual Property” means any Developed Technology that is
owned solely by Aytu pursuant to Section 9.2.

 

1.26         “Aytu Share” has the meaning set forth in Section 7.5.

 

1.27         “Bankruptcy Laws” means Title 11 of the United States Code, 11
U.S.C. §§ 101 1330, as it may be amended from time to time, any successor
statute or any applicable state or foreign laws relating to bankruptcy,
dissolution, liquidation, winding up or reorganization.

 

1.28         “Batch” means batches of Product for commercial resale or supply or
stability testing purposes in the sizes (“Standard Batch Size”) set forth in
Schedule 1.28 hereto.

 



3 

 

 

1.29         “BID Trial” means any clinical trial or study undertaken to obtain
Regulatory Approval for twice-per-day dosing for the Product to be included on
the approved Product label in the Territory, together with any related clinical
development activities.

 

1.30         “Business Day” means any day except (a) Saturday, (b) Sunday (c) a
day that is a federal legal holiday in the U.S. or (d) a day that is a legal
holiday in Barbados.

 

1.31         “Cardiovascular PMR” means the postmarketing obligations applicable
to the Product pursuant to Sections 505(o)(3) and 505(o)(4) of the FD&C Act, as
more particularly described in the letter from the FDA to Endo (in its capacity
as holder of the NDA for the Product on the applicable date) dated September 2,
2015 (and all such additional correspondence relating to such subject matter
since such time, as applicable), a copy of which has been provided to Aytu prior
to the Effective Date.

 

1.32         “Claims” has the meaning set forth in Section 13.1.

 

1.33         “Clinical Trial” means any clinical testing of Product in human
subjects.

 

1.34         “Clinical Trial Material” means Product and placebo for
administration to humans in Clinical Trials.

 

1.35         “CMC” means data, information, or procedures (as applicable)
relating to the composition, Manufacture, or control of Product, which may be
requested or required by a Regulatory Authority for Regulatory Approval,
including but not limited to data, information, and procedures relating to
structure, Manufacturing process, validation, characterization, container
closure systems, stability, quality, and purity.

 

1.36         “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, the carrying out of such obligations with a
level of effort and resources consistent with the commercially reasonable
practices of a similarly situated company in the pharmaceutical industry that
would be applied to the development or commercialization of a pharmaceutical
product comparable to the Product at a similar stage of development or
commercialization (but explicitly ignoring the royalty, milestone and other
payments due Acerus under this Agreement).

 

1.38         “Competing Product” means a pharmaceutical product that has as an
approved indication, the treatment of primary or secondary hypogonadism in
males.

 

1.39         “Confidential Information” has the meaning set forth in Section
10.1.

 

1.40         “Controlled” means, with respect to any item of Know-How or any
intellectual property right, that a Party owns or has a license to such item or
right and has the ability to grant to the other Party a license or sublicense
under such item or right as provided for in this Agreement without violating the
terms of any agreement or other arrangement with any Third Party in existence,
as applicable.

 

1.41         “Credit Amount” has the meaning set forth in Section 7.3(c)(iv).

 



4 

 

 

1.42          “Damages” has the meaning set forth in Section 13.1.

 

1.43         “Defending Party” has the meaning set forth in Section 13.3.

 

1.44         “Delivery Date” means the date for the delivery of Product to the
delivery destination as stated in the applicable Purchase Order for such
shipment, subject to the terms and conditions of this Agreement.

 

1.45         “Delivery Deposit” has the meaning set forth in Section 7.3(c)(i).

 

1.46         “Detail” means a face-to-face contact by a Representative of Aytu
with a target prescriber in an individual or group practice setting, and during
which the indicated uses, safety, effectiveness, contraindications, side
effects, warnings and other relevant characteristics of the Product are
described by the Representative in a fair and balanced manner consistent with
the FD&C Act and all applicable laws. When used as a verb, “Detail” shall mean
to engage in a Detail.

 

1.47         “Developed Technology” means Know-How conceived and reduced to
practice or originally authored by or on behalf of one or both Parties pursuant
to this Agreement and any intellectual property rights appurtenant thereto
(including any patents and patent applications claiming such Know-How).

 

1.47          [RESERVED]

 

1.49         “Disclosing Party” has the meaning set forth in Section 10.1.

 

1.50         “Effective Date” has the meaning set forth in the Preamble.

 

1.51         “Endo” has the meaning set forth in the Preamble.

 

1.52         “Endo Agreement” has the meaning set forth in the Preamble.

 

1.53         “Existing CDA” has the meaning set forth in Section 15.2.

 

1.54         “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetics Act (21
U.S.C. Section 301 et seq.), as amended.

 

1.55         “FDA” means the U.S. Food and Drug Administration.

 

1.56         “Field” means the treatment of hypogonadism in men.

 

1.57         “Finished Goods” means Product that is completely manufactured and
packaged and released in a manner for sale or use, including trade or sample
use, by an end user of such Product, in each case in accordance with Applicable
Law and the Product Specifications.

 

1.59         “First Milestone” has the meaning set forth in Section 7.2.

 



5 

 

 

1.60         “Full Time Basis” means, in the case of a Representative employed
or otherwise engaged by Aytu to Detail the Product, the provision of not less
than 37.5 hours of service to Aytu per week in connection with the Detailing of
the Product and other Aytu products (provided, however, that for purposes of
this Agreement, a Representative shall only be determined to be completing
Primary Details of the Product on a Full Time Basis if not less than 66 2/3% of
the Representative’s time is devoted to Primary Detailing of the Product).

 

1.61         “GAAP” means generally accepted accounting principles, consistently
applied.

 

1.62         “Generic Product” means a product automatically substitutable (AB
rated) for the Product at the retail pharmacy level within the Territory.

 

1.63         “IND” means an Investigational New Drug Application as defined in
the FD&C Act and applicable regulations promulgated thereunder by the FDA, the
filing of which is necessary to commence a Clinical Trial.

 

1.64         “Indemnitee” has the meaning set forth in Section 13.3.

 

1.65         “Indemnitor” has the meaning set forth in Section 13.3.

 

1.66         “Initial Detailing Stage” has the meaning set forth in Section
6.4(a)

 

1.67         “Initial Term” has the meaning set forth in Section 14.1.

 

1.68         “Initiating Party” has the meaning set forth in Section 9.4(c).

 

1.69         “Invoiced Amount per Unit” has the meaning set forth in Section
7.3(c)(i).

 

1.70         “JCC” has the meaning set forth in Section 2.1.

 

1.71         “Know-How” means and includes conceptions, ideas,
reductions-to-practice, innovations, inventions, processes, machines, equipment,
compositions of matter, compounds, formulations, products, genetic material,
improvements, enhancements, modifications, technological developments, know-how,
methods, treatments, techniques, systems, designs, artwork, drawings, plans,
specifications, blueprints, works, mask works, software, documentation, data and
information (irrespective of whether in human or machine-readable form), works
of authorship, and products, in each case whether or not patentable,
copyrightable, or susceptible to any other form of legal protection.

 

1.72         “Long Term Inability to Supply” means, with respect to Product,
Acerus’ failure to supply Aytu with at least fifty percent (50%) over any three
(3) consecutive month period, in each case of the quantities of Product that
Acerus is obligated to supply in accordance with the terms of this Agreement,
for any reason other than force majeure, as such term is defined in Section
15.4.

 

1.73         “Manufacture” has the meaning given to such term in Section
5.1(a)(i).

 



6 

 

 

1.74         “Materials” shall mean the components and materials used in the
Manufacture of the Product, including raw materials (active and inert), API, and
subassemblies (e.g., multi-dose dispensers of the Product and the components
thereof) including packaging and labeling materials used to produce Finished
Goods.

 

1.75         “Maximum Capacity” has the meaning set forth in Section 5.1(b)(i).

 

1.76         “NDA” means a New Drug Application as defined in the FD&C Act and
applicable regulations promulgated thereunder by the FDA.

 

1.77         “Net Sales” means the gross amount invoiced by Aytu, its
Affiliates, or sublicensees for the sale of Product to Third Parties, less
deductions, determined in accordance with Aytu’s standard accounting methods as
generally and consistently applied by Aytu, for: (i) normal and customary trade,
cash and quantity discounts actually allowed and properly taken, credits, price
adjustments or allowances for damaged Products, returns, defects, recalls or
rejections of Products or retroactive price reductions specifically identifiable
to the Product; (ii) chargebacks and rebates (or the equivalent thereof,
inclusive of patient co-pay coupons, cards or other co-pay assistance program
deductions through point-of-care discounting or physical rebate couponing)
granted to group purchasing organizations, managed health care organizations or
to federal, state/provincial, local and other governments, including their
agencies, or to trade customers and other amounts paid on sale or dispensing of
the Product or to wholesalers for inventory management programs; (iii) freight,
shipping insurance and other transportation expenses directly related to the
sale (but not sampling) of Product (if actually borne by Aytu, its Affiliates,
or sublicensees without reimbursement from any Third Party); (iv) required
distribution commissions/fees (such as fees related to services provided
pursuant to distribution service agreements with major wholesalers) payable to
any Third Party providing distribution services to Aytu so long as the such
commissions/fees are consistent with the distribution commissions/fees payable
in respect to other branded prescription products commercialized by Aytu; (v)
sales, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, to the extent such items are
included in the gross invoice price and actually borne by Aytu, its Affiliates,
or sublicensees without reimbursement from any Third Party (but not including
taxes assessed against the income derived from such sales) and (vi) amounts
repaid or credited or provisions made for uncollectible amounts on previously
sold Product.

 

“Net Sales,” as set forth in the above definition, shall be calculated in
accordance with Aytu’s usual and customary accounting methods, which shall be in
accordance with the Accounting Standards. Sales from Aytu to its Affiliates or
sublicensees shall be disregarded for purposes of calculating Net Sales.

 

Notwithstanding anything to the contrary, to the extent Aytu, any Affiliate, or
any sublicensee grants discounts (including, without limitation, trade, cash,
and quantity discounts), retroactive price reductions, charge-back payments,
credits, rebates, and similar payments or adjustments to managed health care
organizations, pharmacy benefit management companies, health care insurance
carriers, federal, state or local governments, their agencies, purchasers,
reimbursers, or trade customers, including but not limited to wholesalers or
other distributors, or any adjustments arising from consumer discount programs
(any of the foregoing, a “Discount”), then, when any such Discount is based on
sales of a bundled set of products in which a Product is included, or otherwise
as an incentive or consideration for a Third Party to buy other products from
Aytu, an Affiliate thereof, or any sublicensee, the Discount shall, for purposes
of calculating Net Sales hereunder, be allocated to such Product on a pro rata
basis based on the undiscounted sales value (i.e., the unit average undiscounted
selling price multiplied by the unit volume, if available) of the Product
relative to the sales value contributed by the other constituent products in the
bundled set.

 



7 

 

 

1.78         “NGDD Technology” means Acerus’ proprietary Nasal Gel Drug Delivery
Technology, a technology, when combined with a drug compound, active ingredient,
drug substance or active pharmaceutical ingredient, which results in a
proprietary bioadhesive drug/gel combination or drug product designed to adhere
to the interior lateral wall of the nasal cavity.

 

1.79         “Non-Binding Commitment” has the meaning set forth in Section
5.1(b)(i).

 

1.80         “Non-Defending Party” has the meaning set forth in Section 13.3..

 

1.81         “Non-Platform Improvement” has the meaning set forth in Section
9.2.

 

1.82         “OTC Version” shall mean any version of Product for use in the
Field that has been approved by the FDA for sale to customers or patients in the
Territory without a prescription.

 

1.83         “Packaging Specifications” means the packaging and labeling
specifications for Product, attached hereto as Schedule 1.83, as such
specifications may be amended from time to time by mutual agreement of the
Parties.

 

1.84         “Party” or “Parties” has the meaning set forth in the Preamble.

 

1.85         “Person” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

 

1.86         “Plant” means the premises that currently house the Manufacturing
operations or such other FDA-approved facility for the purpose of Manufacturing
hereunder.

 

1.87         “Platform Improvement” has the meaning set forth in Section 9.2.

 

1.88         “PMR Trial” means any clinical trial or study required to be
undertaken with respect to the Product in order to comply with the terms and
conditions of the C PMR.

 

1.89         “PMR Sponsor Group” has the meaning set forth in Section 3.3.

 

1.90         “Post-Approval Regulatory Submissions” has the meaning set forth in
Section 4.2(a).

 



8 

 

 

1.91         “Primary Detail” means a Detail during which the Product is the
most prominent item presented during the applicable interaction and activities
directly relating to the Product comprises, at a minimum, 66.66% of the time of
the Detail.

 

1.92         “Product” means a drug product for use in men containing
testosterone as its sole active pharmaceutical ingredient prepared using nasal
gel drug delivery technology to treat hypogonadism in males, in any formulation
and any dosage strength under development by Acerus and/or Aytu at any time
before or during the Term, including NATESTO®, an authorized generic version
thereof or ANDA therefor and any OTC Versions.

 

1.93         “Product Specifications” means the specifications for Product
attached hereto as Schedule 1.93, including process specifications and
analytical methods, as such specifications may be amended from time to time by
the mutual agreement of the Parties, including, without limitation, such
amendments as may be required to obtain or maintain Regulatory Approval for
Product.

 

1.94         “Purchase Order” has the meaning given to such term in Section
5.1(b)(i).

 

1.95        [RESERVED]

 

1.96         “Quality Agreement” means the agreement to be entered into between
the Parties no later than the Transition Date (which is assumed to be July 1,
2016 or earlier) concerning quality assurance, quality control, and validation
related to the Manufacture of Product.

 

1.97         “Raw Materials” means, in relation to Product, the starting
materials, Active Ingredient, excipients and packaging materials used in the
Manufacture thereof.

 

1.99         "Raw Material Specifications” means the specifications relating to
the handling, warehousing, and storage of Raw Materials attached hereto as
Schedule 1.99 as such specifications may be amended from time to time by mutual
agreement of the Parties.

 

1.100       “Receiving Party” has the meaning set forth in Section 10.1.

 

1.101       “Regulatory Approval” means, for Product, all permissions,
approvals, licenses, registrations, authorizations, or clearances of any
Regulatory Authority related to NDA #205488 that are necessary for the sale of
such Product in any country in the Territory.

 

1.102       “Regulatory Authority” means the FDA and the authority(ies) that
have responsibility for granting any FDA approval for the Manufacture, use and
sale of Product in the Territory.

 

1.103       “Regulatory Requirements” means (a) all specifications, methods of
Manufacture, and other information in NDA #205488 and thereafter related in any
way to Product, and (b) all laws, rules, regulations, applicable regulatory
guidance documents, and other requirements of any Regulatory Authority that
govern Product, including its Manufacture, including but not limited to the
requirements set forth in the FD&C Act, the quality system regulation (“QSR”)
rules set forth in 21 Code of Federal Regulation (“C.F.R.”) Part 820, and the
current good manufacturing practices regulations set forth in 21 C.F.R. Section
210 et seq. and 21 C.F.R. Sections 600-610 and the World Health Organization’s
cGMP Guidelines (collectively, “cGMP”), and in each case, the foreign
equivalents thereof, as any of the foregoing may be amended from time to time.

 

9 

 

 

1.104       “Regulatory Submissions” means all applications, filings, dossiers
and the like submitted to the FDA and associated with NDA #205488 (except for
the existing IND associated with the BID Trial as at the date hereof).

 

1.105       “Renewal Term” has the meaning set forth in Section 14.1.

 

1.106       “Representative” means a sales representative employed by Aytu or
subcontractor thereof to Detail the Product in accordance with the terms and
conditions thereof.

 

1.107       “Requesting Party” has the meaning set forth in Section 7.8(b).

 

1.108       “sNDA” means a Supplemental New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA.

 

1.109       “Safety Agreement” has the meaning set forth in Section 4.3(c).

 

1.110       “Specification” means each of the following as they relate to the
Active Ingredient, Raw Materials and/or Product, as appropriate:

 

(a)          the Product Specifications,

 

(b)          the Raw Material Specifications,

 

(c)          the Packaging Specifications or

 

(d)          the Active Ingredient Specifications,

 

each as set forth in the schedules hereto and as may be amended, restated or
otherwise modified from time to time by the Parties.

 

1.111       “Subcontractors” has the meaning set forth in Section8.4.

 

1.112       “Supply Price” has the meaning set forth in Section 7.3(a).

 

1.113       “Term” has the meaning set forth in Section 14.1.

 

1.114       “Territory” means the U.S.

 

1.115       “Third Party” means any Person other than Acerus, Aytu and their
respective Affiliates.

 

1.116       “Threshold 1 Arbitrator” has the meaning set forth in Section
15.11(e)(i).

 



10 

 

 

1.117       “Transition Date” has the meaning set forth in the Preamble.

 

1.118       “Unit” means a unit of Product comprised of one multi-dose dispenser
filled with drug product in accordance with the Product Specifications.

 

1.119       “U.S.” means the United States of America and all territories
thereof.

 

1.120       “Withholding Taxes” has the meaning set forth in Section 7.5.

 

ARTICLE 2

 

GOVERNANCE

 

2.1           Joint Commercialization Committee. The Parties’ development of
Product (if any) and Aytu’s commercialization of the Product in the Territory
under this Agreement shall be overseen by a Joint Commercialization Committee
(the “JCC”) with responsibilities as described in this Article 2.

 

(a)          Membership. The JCC shall be composed of six (6) members, three (3)
members appointed by each Party, including at least one commercial executive or
his or her designee from each Party authorized to make decisions with respect to
matters including, but not limited to, development and commercialization of the
Product. Promptly following the Effective Date, each Party shall appoint its
initial representatives to the JCC. Each Party may replace its JCC
representatives at any time upon written notice to the other Party. Aytu will
designate one of its representatives as the Chairperson of the JCC. The
Chairperson shall be responsible for scheduling meetings, preparing and
circulating an agenda in advance of each meeting (provided that either Party may
request to include a specific item on any such agenda), preparing and issuing
minutes of each meeting within thirty (30) days thereafter, revising such
minutes to reflect timely comments thereon, and overseeing the ratification of
such revised minutes.

 

(b)          Meetings. Prior to and during the first twenty-four (24) months
following the Transition Date, the JCC shall meet a minimum of four (4) times
per year, and thereafter the JCC shall meet a minimum of two (2) times per year.
The Parties shall endeavor to schedule meetings of the JCC at least two (2)
months in advance. Meetings of the JCC shall be held alternately at the
headquarters of each of the Parties or at such location as may be mutually
agreed by the Parties. Either Party may invite subject matter experts or other
relevant personnel to attend any meeting of the JCC.

 

(c)          Responsibilities. The JCC shall:

 

(i)          Coordinate and monitor the planning and implementation of the
commercialization of the Product, such monitoring and review to include a
comprehensive review of the detailing efforts completed for the Product (Aytu to
provide such information prior to the applicable JCC meeting);

 

(ii)         Review and approve the marketing plan for the Product on an annual
basis (such marketing plan to be prepared and submitted to the JCC by Aytu
sufficiently advance of the applicable JCC to permit review by Acerus), such
marketing plan to include relevant details relating to the proposed
commercialization strategy and tactics for the coming year, including, without
limitation, proposed targeting methodology and lists, resourcing, Representative
incentive compensation proposals, call plans and key marketing messages for the
Product;

 



11 

 

 

(iii)        Review results and progress of any BID Trial, PMR Trial or any
other clinical trial undertaken in connection with the Product and discuss and
prepare proposed amendments or modifications when such changes appear to be
advisable to achieve the Parties’ Product development goals with respect to such
matters;

 

(iv)        Facilitate the exchange of regulatory documents and other regulatory
information between the Parties pursuant to ARTICLE 4;

 

(v)         Discuss the state of the markets for Product in the Territory and
opportunities and issues concerning the commercialization of Product, including
consideration of marketing and promotional strategy, marketing research plans,
labeling, Product positioning and Product profile issues;

 

(vi)        Coordinate and monitor post-Regulatory Approval activities;

 

(vii)       Have authority to establish one or more other committees that report
to the JCC and assist the JCC. Any committees formed beyond the JCC shall be
subordinate to the JCC, shall have such membership and responsibilities as the
JCC shall determine (provided that at least one representative from each Party
shall be included on any such committee), and may be disbanded by the JCC at any
time;

 

(viii)      Resolve, or attempt to resolve any disputes not resolved by any
subordinate committee created by the JCC; and

 

(ix)         Perform such other functions as appropriate to further the purposes
of this Agreement and as allocated to it in writing by the Parties.

 

2.2           Decision Making; Authority. The JCC shall make its decisions by
consensus, with each Party’s representatives collectively having one vote. If
the JCC is unable to reach consensus regarding a matter before it, the issue
shall be presented by the JCC to the Parties’ Applicable Senior Officers for
resolution. Once an issue has been presented to the Applicable Senior Officers,
they shall have fifteen (15) days to make a final determination regarding the
issue in dispute. In the event that the Applicable Senior Officers are unable to
reach a final determination within such fifteen (15) day period, then Acerus
shall have the final decision making authority over (i) the management of and
payment for clinical development activities associated with the Cardiovascular
PMR and PMR Trial (including relating to any agreements relating thereto to be
entered into by Aytu with the PMR Sponsor Group or any members thereof), and
(ii) decisions relating to the manufacture of Product which do not affect or
change in any way the Specification, the Product NDA, or any other Regulatory
Submission, (provided that Acerus shall have the ability to make specification
changes necessary for the approval of a any modified or changed dispenser used
for the Product, subject to Aytu’s written consent, such consent not to be
unreasonably withheld, delayed or conditioned, it being understood that the
economic value of such specification changes to Aytu apart from considerations
of compliance with applicable law, regulations, or regulatory guidance with
respect to safety and efficacy required for approval shall not be taken into
account when determining the reasonableness of Aytu in this regard; provided,
however, that Acerus shall use all commercially reasonable efforts to cooperate
with Aytu to minimize any adverse economic consequences (such as Product
returns) that may arise as a result of the implementation of any such modified
or changed dispenser for the Product, and Aytu shall have authority to make the
final decision with respect to all other issues relating to regulatory and
commercialization.

 



12 

 

 

2.3           General Principles.

 

(a)          The JCC and its subordinate committees have no authority beyond the
specific responsibilities set forth in this Agreement with respect thereto. Any
subordinate committee created by the JCC shall have such duties and
responsibilities delegated to such committee by the JCC, as applicable, so long
as such duties and responsibilities do not exceed the power and authority
assigned to the JCC hereunder. In particular, and without limiting the
generality of the foregoing, neither the JCC nor any subordinate committee
thereof may amend or modify the terms or provisions of this Agreement.

 

(b)          Each Party shall ensure that its representatives to the JCC or any
subcommittee thereof to have appropriate expertise and authority to serve as
members of such committee. With the consent of the representatives of each Party
serving on a particular committee, other representatives of each Party may
attend meetings of that committee as observers. A meeting of the JCC or a
subordinate committee thereof may be held by audio or video teleconference with
the consent of each Party. Meetings of a committee shall be effective only if at
least one representative of each Party is present or participating. Each Party
shall be responsible for all of its own expenses of participating in committee
meetings. Each Party shall use good faith and cooperative efforts to facilitate
and assist the efforts of the committees.

 

(c)          Each committee shall continue to exist until the Parties mutually
agreeing to dissolve it, and upon dissolution, the Parties shall discuss the
assignment and assumption of the powers and duties of such committee.

 

(d)          The Parties may form any other committees as they shall mutually
agree.

 

ARTICLE 3

 

Post marketing trials and obligations

 

3.1           Overview of Development. The Parties shall undertake any further
development of Product and conduct and cooperate with respect to any clinical
trials or studies (including, for greater certainty, any BID Trial or PMR Trial)
in a collaborative and efficient manner in accordance with this Article 3.

 



13 

 

 

3.2            BID Trial.

 

At its sole and complete discretion, Aytu may elect to, at its cost, conduct and
complete a BID Trial (and submit the applicable Regulatory Submission to the
applicable Regulatory Authorities) with respect to the Product with a view to
obtaining an approved dosing protocol providing for twice-daily (“BID”) usage of
the Product. Any such BID Trial (and associated Regulatory Submission) shall be
completed at Aytu’s expense, provided that such trial shall be required to be
conducted in accordance with the draft protocol developed therefor by Acerus
(subject to such changes as Acerus may make in its discretion, acting
reasonably), and Acerus shall be engaged and retained to manage and coordinate
any such trial, including oversight of any Third Parties required to be engaged
by Aytu in connection with the conduct of such trial. Acerus shall not be
entitled to any compensation or reimbursement in connection with any such BID
Trial (except for any direct third party pass-through costs invoiced and
actually paid by Acerus in connection with its management and coordination
pursuant to this Section 3.2, which are preapproved by Aytu in writing).

 

3.3           PMR Trial

 

(a)          As holder of the NDA for the Product following the Transition Date,
Aytu acknowledges and agrees that the terms and conditions of the Cardiovascular
PMR shall apply to it with respect to the Product, and Aytu agrees to undertake
all necessary steps to comply with the terms and conditions of the
Cardiovascular PMR, including cooperation and coordination with the other Third
Parties subject to the Cardiovascular PMR (such Third Parties, the “PMR Sponsor
Group”) in connection with the conduct and funding of any PMR Trial approved by
the FDA (including, for greater certainty, entering into any agreement with the
PMR Sponsor Group with respect to the conduct of any PMR Trial); provided,
however, that Aytu shall not, without the consent of Acerus (not to be
unreasonably withheld) be permitted to consent, compromise or agree to any
matter with the FDA or the PMR Sponsor Group to the extent any such consent,
compromise or agreement may increase the amount for which Acerus shall be
responsible for in connection with the Cardiovascular PMR or PMR Trial in
accordance with this Section 3.3. Aytu agrees to use all commercially reasonable
efforts to ensure that Acerus is permitted to directly participate in any
meetings or communications between Aytu, on the one hand, and the PMR Sponsor
Group or the FDA, on the other hand, such that Acerus is permitted to provide
its input in connection with the design, implementation or financial
responsibilities associated with any PMR Trial or other obligations arising
under the Cardiovascular PMR, and Aytu shall not conduct or consent to the
conduct of any PMR Trial relating to the Product without the consent of Acerus,
not to be unreasonably withheld.

 

(b)          Upon presentation of evidence detailing the amounts paid by Aytu to
the PMR Sponsor Group or to any Third Party engaged to perform the PMR Trial in
connection with the conduct of a PMR Trial for the Product, Acerus shall
reimburse Aytu for any such amounts actually paid by Aytu or Aytu has the right
to offset any such payment against Aytu’s future payment obligations under this
Agreement as described below. In the event that Acerus fails to pay any
undisputed amount owing under this Section 3.3(b), Aytu shall be entitled to set
off any such amount (together with interest accruing at a rate equal to LIBOR
(as published in The Wall Street Journal, New York edition) plus two percent
(2%)) against any amounts owing (or that become owing in the future) by Aytu to
Acerus under this Agreement (except for any Delivery Deposit associated with any
delivery of Product either before or after the applicable non-payment by Acerus,
which shall remain payable in all circumstances notwithstanding any amounts
owing by Acerus to Aytu pursuant to this Section 3.4)).

 



14 

 

 

ARTICLE 4

 

REGULATORY MATTERS

 

4.1           Transfer of the Product NDA and Related FDA Regulatory
Submissions.

 

(a)          Promptly after the Transition Date, the Parties shall submit (or
cause the necessary Third Party to submit) to the FDA executed letters in the
form set forth in Schedule 4.1(a) in order to transfer legal and record
ownership of the FDA Regulatory Submissions for the Product, including any INDs
(other than the IND existing as at the date hereof for the BID Trial), the
Product NDA and all supplemental submissions to Aytu. Aytu shall not transfer
any such Regulatory Submissions for the Product, including any INDs and the
Product NDA, to any other Person, without the express written consent of Acerus,
except in connection with any permitted assignment of this Agreement in
accordance with Section 15.3.

 

(b)          Pursuant to CFR Article 5, Section 314.72, Change in Ownership of
an Application, the Parties shall fulfill the following requirements:

 

(i)          Acerus shall submit a letter or other document that states that all
rights to the application have been transferred to Aytu;

 

(ii)         Aytu shall submit an application form and a letter containing the
following:

 

(1)         Aytu’s commitment to agreements, promises, and conditions made by
Acerus of which it has been informed and which in contained in NDA #205488;

 

(2)         The date that the change in ownership is effective; and

 

(3)         Either a statement that Aytu has a complete copy of the approved
NDA, including supplements and records that are required to be kept under
314.81, or a request for a copy of the application from FDA’s files. In the
event Aytu is required to make such a request from the FDA, Acerus shall be
responsible for all related user fees under 20.45 of FDA’s public information
regulations.

 

(A)         Aytu shall advise FDA about any change in the conditions in NDA
#205488 under 314.70, except Aytu may advise FDA in the next annual report about
a change in the Product’s label or labeling to change the Product’s brand or the
name of its manufacturer, packer, or distributor.

 

(c)          Not later than five (5) Business Days after the Transition Date,
Acerus shall transfer to Aytu (and cause any Third Party in possession thereof
to transfer to Aytu) all other Regulatory Submissions for the Product in the
Territory, and upon such transfer, Aytu shall be the legal and beneficial owner
of such Pre-Approval Regulatory Submissions. Effective upon such transfer, Aytu
shall, subject to the terms and conditions of this Agreement, have primary
responsibility for dealings with the applicable Regulatory Authority with
respect to the Product.

 



15 

 

 

(d)          Acerus shall have a right of reference to all Regulatory
Submissions for the Product made prior to the Effective Date or by or on behalf
of Aytu or any sublicensee or Affiliate thereof in the Territory in connection
with Acerus’ Regulatory Submissions for Product outside the Territory.

 

4.2           Post-Approval Regulatory Submissions.

 

(a)          As between the Parties, subject to the terms and conditions of this
Agreement, Aytu shall have sole responsibility, at its own expense, for
preparing, filing and maintaining all Regulatory Submissions for Product in the
Territory after the date on which the Regulatory Submissions are transferred to
Aytu pursuant to Section 4.1 collectively, “Post-Approval Regulatory
Submissions”). Aytu shall use Commercially Reasonable Efforts to compile, submit
and prosecute all Post-Approval Regulatory Submissions, in a format acceptable
to the applicable Regulatory Authorities in the Territory. All Post-Approval
Regulatory Submissions for Product in the Territory shall be filed in the name
of Aytu. Aytu shall be responsible for all communications and other dealings
with the Regulatory Authorities relating to the Post-Approval Regulatory
Submissions and Aytu shall be the legal and beneficial owner of all
Post-Approval Regulatory Submissions; provided, however, that no Post-Approval
Regulatory Submission relating to the BID Trial, Cardiovascular PMR or any PMR
Trial may be submitted by Aytu without the consent of Acerus.

 

(b)          Aytu shall promptly notify Acerus of all Post-Approval Regulatory
Submissions that it submits, and shall promptly provide Acerus with a copy
(which may be wholly or partly in electronic form) of such Post-Approval
Regulatory Submissions. Aytu also shall promptly furnish Acerus with summaries
of all material correspondence or material meetings with any Regulatory
Authority relating to the Post-Approval Regulatory Submissions, and Aytu shall
promptly furnish Acerus with copies of such correspondence or copies of minutes
of such meetings.

 

4.3           Adverse Event Reporting.

 

(a)           Acerus shall submit copies of reports of adverse events to Aytu
simultaneously with submission to the applicable Regulatory Authorities, and,
following, transfer of Product Regulatory Submissions to Aytu pursuant to
Section 4.1(c), Aytu shall submit copies of adverse events to Acerus
simultaneously with submission to the applicable Regulatory Authorities in the
Territory. Aytu shall be responsible for complying with all Regulatory
Requirements and other legal requirements governing adverse events in the
Territory that occur after the Transition Date. Each Party shall notify the
other in a timely manner and in any event within twenty-four (24) hours of
receiving any notice from a Regulatory Authority, independent review committee,
data safety monitoring board or another similar clinical trial or post-marketing
monitoring body alleging concern regarding a patient safety issue or other
material information relevant to the safety or efficacy of Product.

 

(b)          Acerus shall be responsible for establishing and maintaining a
global safety database for the Product. Not later than the Transition Date, the
JCC (or a subordinate committee thereof) shall meet and establish procedures and
guidelines for the operation of such database that are reasonably acceptable to
Aytu, and the Parties agrees that it will abide by such procedures and
guidelines.

 



16 

 

 

(c)          As promptly as practicable following the Effective Date, but in no
event later than the Transition Date, Aytu and Acerus will develop and agree
upon safety data exchange procedures in a separate and detailed safety agreement
(the “Safety Agreement”). Such agreement will describe the coordination of
collection, investigation, reporting, and exchange of information concerning
adverse events or any other safety problem of any significance, and product
quality and product complaints involving adverse events, sufficient to permit
each Party, its Affiliates, licensees or sublicensees to comply with its legal
obligations. The safety data exchange procedures will be promptly updated if
required by changes in legal requirements. In the event of any conflict or
inconsistency between this Agreement and the Safety Agreement with respect to:
(i) safety-related matters, the Safety Agreement shall prevail; and (ii) any
other matter, this Agreement shall prevail.

 

4.4           Regulatory Correspondence.

 

(a)          Notification to Other Parties of Regulatory Correspondence. Each
Party shall promptly (and in any event, within two (2) Business Days of the date
of receipt of notice) notify the other Party in writing of, and shall provide
the other Party with copies of, any correspondence and other documentation
received or prepared by such Party in connection with any of the following
events: (i) receipt of a material regulatory letter, warning letter, Form 483,
or similar item, from any Regulatory Authority directed to the Manufacture,
packaging, and/or storage of Product, any Acerus facility or any contract
Manufacturing facility associated with Acerus’ supply of Product hereunder; (ii)
any recall or correction of any Batch of Product; and (iii) any regulatory
comments relating to Product requiring a response or action by a Party.

 

(b)          Regulatory Correspondence Requiring an Acerus Response. In the
event that Acerus receives any material regulatory letter or comments from any
Regulatory Authority directed to its development or Manufacture of Product
requiring a response or action by Acerus, including, but not limited to, receipt
of a Form 483 or a warning letter, Aytu (as applicable) will promptly provide
Acerus with any data or information in Aytu’s possession that is required by
Acerus in preparing any response relating to Acerus’ development or Manufacture
of such Product, and will cooperate with Acerus’ reasonable requests related to
Acerus preparing such response. To the extent reasonably practicable (subject to
the time a response is mandated), Acerus shall provide Aytu with a copy of each
such response for Aytu’s review and comment at least two (2) Business Days prior
to Acerus’ submission of the response. Acerus shall give good faith
consideration to any Aytu comments to each such proposed Acerus response and
shall incorporate such comments to the extent Acerus deems necessary or
appropriate. Acerus shall have the final decision with respect to any responses
or actions required by such letter or comments which relate to clinical
development of Product prior to transfer of Regulatory Submissions to Aytu
pursuant to Section 4.1(c), Manufacturing of Product and those matters relating
to the BID Trial, Cardiovascular PMR and PMR Trial pursuant to Section 3.3, and
Aytu shall otherwise have the final decision with respect to any responses or
actions required by such letter or comments following transfer of Regulatory
Submissions to Aytu pursuant to Section4.1, including as may relate to the
commercialization or regulatory aspects of Product.

 



17 

 

 

(c)          Regulatory Correspondence Requiring an Aytu Response. In the event
that Aytu receives any material regulatory letter or comments from any
Regulatory Authority relating to the development or Manufacture of Product,
Acerus (as applicable) will promptly provide Aytu with any data or information
required by Aytu in preparing any response relating to Acerus’ development or
Manufacture of Product, and will cooperate fully with Aytu in preparing such
response. To the extent reasonably practicable (subject to the time a response
is mandated), Aytu shall provide Acerus with a copy of each such response for
Acerus’ review and comment at least two (2) Business Days prior to Aytu’s
submission of the response. Aytu shall give good faith consideration to any
Acerus comments to each such proposed Aytu response and shall incorporate such
comments to the extent Aytu deems necessary or appropriate. Acerus shall have
the final decision with respect to any responses or actions required by such
letter or comments which relate to Manufacturing of Product and those matters
relating to the BID Trial, Cardiovascular PMR and PMR Trial pursuant to Section
3.3, and Aytu shall otherwise have the final decision with respect to any
responses or actions required by such letter or comments, including as may
relate to Post-Approval Development Activities or the commercialization or
regulatory aspects of Product.

 

4.5           Inspections. In the event that any Acerus facility or contract
Manufacturing facility will be inspected by representatives of any Regulatory
Authority directed to Acerus’ Manufacture of Product or Clinical Trial Material,
Acerus shall notify Aytu promptly after learning of such inspection, and shall
supply Aytu with copies of any correspondence or portions of correspondence
which relate to Product. Following any such inspection, Acerus shall provide
Aytu with a written summary of that portion of the inspection that was relevant
to Product or Clinical Trial Material within seven (7) Business Days of such
inspection. To the extent any remedial action is required following any such
inspection, Acerus shall provide Aytu with a remediation plan not later than ten
(10) Business Days following notification by a Regulatory Authority of the need
for remedial action, and Aytu shall have a right to provide written comments on
such remediation plan not later than ten (10) Business Days after receipt
thereof from Acerus, and Acerus shall consider in good faith any such written
comments and use reasonable efforts to incorporate them into its remediation
plan.

 

4.6           Product Recalls and Withdrawals. In the event that a Party becomes
aware that Product may not comply with applicable law, rules or regulations
(either by notification from a Regulatory Authority or otherwise) and/or that a
recall or withdrawal of Product may be desirable, such Party shall promptly
notify the other Party. If Acerus is the Party that first becomes aware of the
necessity/desirability of Product recall or withdrawal, Acerus shall provide
Aytu with the notice described above and upon receipt of such notification (or
in the event that Aytu is the first Party to become aware of the
necessity/desirability of Product recall or withdrawal), Aytu shall undertake an
appropriate investigation and make a determination with respect to the
disposition of any such matter, including determining whether Product shall be
recalled or withdrawn. If Aytu determines that Product shall be recalled, Aytu
shall develop and implement a plan to conduct such recall. The Party that is
predominantly responsible for the applicable Product’s non-compliance with
applicable rules and regulations shall bear all third party costs and expenses
actually incurred and associated with conducting such recall in accordance with
such recall plan, unless such recall results predominantly from the other
Party’s material breach of its obligations under this Agreement or unless such
recall otherwise predominantly results from the gross negligence or wrongful
intentional acts or omissions of the other Party, in which case the other Party
shall bear all third party costs and expenses actually incurred and associated
with such recall. If neither Party is predominantly responsible or
responsibility cannot be ascertained as to the cause of the applicable
non-compliance, the Parties shall share equally the third party costs and
expenses of such recall. In all cases, each Party shall use Commercially
Reasonable Efforts to implement any recall of Product.

 



18 

 

 

ARTICLE 5

 

MANUFACTURE AND SUPPLY OF PRODUCT

 

5.1           Supply and Purchase of Product.

 

(a)          Manufacture and Supply of Product and Raw Materials.

 

(i)          Acerus shall be responsible for the production, manufacture,
testing, packaging and all related activities, including, without limitation,
warehousing and storage of the Product prior to delivery to Aytu in accordance
with Section 5.1(c) below and supplying final packaged materials (collectively,
the “Manufacture”), of and with respect to Clinical Trial Materials and Product
in accordance with this Section 5, and carrying out quality assurance in
accordance with the Quality Agreement. Subject to Section 5.2, during the Term,
Aytu, its Affiliates and sublicensees shall purchase all of its requirements of
Product from Acerus. Clinical Trial Materials, placebo dispensers and Product
shall be supplied in accordance with the following provisions. In consideration
for Acerus’ supply of Product, Aytu will pay Acerus the Supply Price and other
consideration payable under this Agreement.

 

(1)         Subject to the provisions of this Article 5, Acerus shall
Manufacture Clinical Trial Materials and Product in accordance with the quantity
requirements of Aytu, its Affiliates, licensees and sublicensees, and shall not
Manufacture, supply or sell Clinical Trial Materials or Product for or to any
Third Party for use in the Territory.

 

(2)         All Clinical Trial Materials and Product shall be Manufactured by
Acerus at the Plant in accordance with the terms of this Agreement, the
Regulatory Approval, Regulatory Requirements, all other applicable laws and
regulations, the Product Specifications, cGMP and the Quality Agreement using
Acerus Intellectual Property and, where appropriate, in accordance with and
using Aytu Intellectual Property.

 

(3)         Acerus shall have additional responsibilities for Clinical Trial
Materials and Product as set forth in the Quality Agreement. In the event of any
conflict or inconsistency between this Agreement and the Quality Agreement this
Agreement shall prevail. Acerus shall have sole responsibility for disposing of
all wastes arising from Manufacture in accordance with all applicable laws,
rules and Regulatory Requirements.

 

(4)         Acerus shall supply Aytu with reasonable quantities of placebo
dispensers as requested by Aytu in writing from time to time, and shall provide
such placebo dispensers in finished form. Placebo dispensers shall be supplied
within ninety (90) days after any such request (provided, however, that any such
request shall be made in even multiples of the standard batch size for such
items set out in Schedule 1.28 and provided further that placebo dispensers
shall be included in the Master Production Plans submitted by Aytu in accordance
with Section 5.1(b)) and at a cost equal to 100% Acerus’ out of pocket
third-party expenses applicable at the date of delivery of such items (to be
paid in full within forty-five (45) days of the applicable delivery in
accordance with Section 5.1(c)(ii)).

 



19 

 

 

(5)         Acerus will supply the Clinical Trial Materials and Product in
finished form, labeled and packaged in bulk containers. Acerus shall be
responsible for purchasing all raw materials from sources pre-approved in
writing by Aytu and Acerus shall only use such pre-approved raw materials for
the manufacture of the Products. Acerus shall not directly or indirectly
develop, manufacture, bulk package, label, test, market or sell the Product to
any party in the Territory other than Aytu.

 

(b)          Forecasts; Orders.

 

(i)          On or before the last working day of each calendar month during the
Term, Aytu shall furnish to Acerus a written twenty-four (24) month forecast of
the quantities of Product (including Clinical Trial Materials) and placebo
dispensers that Aytu intends to order from Acerus during such period (the
“Master Production Plan”). The first three months of each Master Production Plan
shall, subject to Section 5.1(b)(iii), be deemed to be a binding,
non-cancellable purchase order and shall be accompanied by any other information
required under Section 5.1(c) (the “Purchase Order”). The following twenty-one
(21) months of the Master Production Plan shall be Aytu’s non-binding, good
faith estimate of such requirements based on forecasted demand (“Non-Binding
Commitment”). Schedule 5.1(b)(i)-A sets out the maximum annualized and quarterly
volumes of Product able to be manufactured by Acerus as at the date hereof (such
maximum volumes to be reviewed on an annual basis by Acerus and Aytu and
increased (but for avoidance of doubt, without the consent of Aytu, not
decreased) as may be warranted by market conditions and reasonably practicable
from time to time) (the “Maximum Capacity”).

 

(ii)         Each Master Production Plan and included binding Purchase Order
shall be deemed to be automatically accepted, and shall be binding on Acerus and
Acerus will be required to supply the Product and Clinical Trial Materials set
forth in a Purchase Order, unless the Purchase Order terms violate the
requirements set forth in this Section 5. In the event of any conflict or
inconsistency between this Agreement and any Purchase Order, this Agreement
shall prevail.

 

(iii)        Should: (A) any new Purchase Order include volume of Product in a
given month that exceeds one hundred fifty percent (150%) of amount set forth in
the most recent Non-Binding Commitment provided by Aytu to Acerus pursuant to
Section 5.1(b)(i) in respect of such month, (B) any Purchase Order include
volume of Product that, when added with volumes included in the twelve (12)
month period or three (3) month period, as applicable, prior to the date of the
applicable Purchase Order, is in excess of the Maximum Capacity for such period,
or (C) Aytu desires to increase the amount of Product to be Manufactured
pursuant to any already submitted Purchase Order, then Acerus shall use
Commercially Reasonable efforts to comply with such requested changes.

 



20 

 

 

(c)          Purchase of Product; Deliveries.

 

(i)          Except to the extent the Parties may otherwise agree with respect
to a particular shipment, unless the Parties otherwise agree in writing, all
orders for Product placed hereunder shall be submitted to Acerus according to
the procedures described in Section 5.1 of this Agreement. Each Purchase Order
for Product shall specify: (A) the type of Product being ordered (i.e., whether
the Product is intended for trade, samples or Clinical Trial Materials); (B) the
amount of such Product being requested (which shall be in accordance with this
Section 5.1 and be in even multiples of the Standard Batch Size unless otherwise
agreed by Acerus); (C) the requested Delivery Dates, such Delivery Date to be
not less than ninety (90) days following submission of the Purchase Order to
Acerus in accordance with Section 5.1(b)(ii); and (D) the aggregate Delivery
Deposit payable in connection with the ordered Product (calculated in accordance
with Section 7.3). Acerus shall supply Product in such quantities on the
Delivery Dates set forth in the Purchase Order.

 

(1)         Acerus shall furnish to Aytu with each shipment of Product ordered
by Aytu hereunder, (i) a certificate of analysis reflecting that such Product
and any Raw Materials used conform to the relevant Specifications and (ii) all
documentation required by law, Regulatory Requirements or any Regulatory
Authority having jurisdiction over such shipment to be provided by a
manufacturer of the Product.

 

(2)         Aytu shall not be required to take receipt of a Batch of Product
with less than twenty four (24) months of remaining shelf life, provided that
Aytu and Acerus may nonetheless negotiate in good faith for Aytu to purchase any
Batch not meeting the foregoing remaining shelf-life requirement.

 

(ii)         Property in, title to, and risk of loss of or damage to, all Raw
Materials and Product shall remain with Acerus and pass to Aytu only upon
delivery to Aytu on an EXW-Plant (Incoterms 2010) basis. Acerus shall provide
all reasonably requested documentation in connection with any shipment of
Product, and Aytu shall provide Acerus with copies of any shipping-related
documentation required by Acerus in order to comply with applicable laws or
regulations.

 

(iii)        In the event that Product shall fail to strictly conform with the
Specifications, Aytu shall reject such Product by giving written notice to
Acerus within (1) thirty (30) days after receipt by Aytu (in the case of patent
defects) or (2) twenty five (25) days from the date when Aytu learned of such
defects (in the case of latent defects) in such Product. Any notice given
hereunder shall specify the manner in which Product fails to conform to the
Purchase Order or fails to meet the Specifications.

 

(iv)        Aytu acknowledges and agrees that Acerus shall be entitled to
deliver a quantity of Product that is not more than 10% less or greater than the
amount set out in any accepted Purchase Order, and that such delivery shall not
entitle Aytu to reject the applicable Product despite the failure of the
delivered quantity to strictly conform to the amount set out in the applicable
Purchase Order.

 



21 

 

 

(1)         If it is determined by agreement of the Parties (or in the absence
of agreement of the Parties, by a mutually acceptable independent laboratory or
consultant whose fees shall be paid by the non-prevailing Party) that the
non-conformity is due to damage to Product (i) caused by Aytu or its agents or
(ii) which occurs subsequent to delivery of such Product to Aytu in accordance
with Section 5.1(c)(ii), Acerus shall have no liability to Aytu with respect
thereto. If the non-conformity is caused by any other reason than those set
forth in the immediately preceding sentence, Aytu shall be entitled to reduce
the amount of any Supply Price or other amounts due by an amount equal to the
price for such non-conforming Product. If payment for non-conforming Product has
previously been made by Aytu, at Aytu’s option, (i) Acerus shall pay Aytu the
amount of such credit, (ii) Aytu may offset the amount thereof against other
amounts then due to Acerus hereunder or (iii) Acerus shall replace such
non-conforming Product with conforming Product at no additional cost or expense
to Aytu.

 

(2)         In any case where Aytu rejects non-conforming Product, Aytu shall
await written instructions from Acerus as to further disposition of the
non-conforming Product. If Acerus does not provide such instructions within
ninety (90) days of receipt of Aytu’s rejection notice, Aytu shall dispose of
Product and invoice Acerus for the costs of disposal. In any event, Aytu may
retain samples of non-conforming Product for the purpose of determining any
dispute.

 

(3)         The rights, remedies and obligations set forth in this Section
5.1(c) shall be the sole rights, remedies and obligations that either Party may
otherwise have with respect to non-conforming Product.

 

(d)          Capacity. Subject to the terms and conditions of this Agreement,
and in particular Section 5.1(b)(iii), Acerus shall ensure that Aytu’s Product
requirements are met. In the event that Acerus becomes aware at any time of any
matter, circumstance or event which might reasonably be expected to give rise to
an inability to supply Product based on Aytu’s most recent forecasts (including
that the quality standards set forth herein and in the Quality Agreement have
been materially compromised such that Acerus may not be able to supply Product
Manufactured to the Product Specifications and/or comply with Regulatory
Requirements), Acerus shall give prompt written notice of such matter,
circumstance or event to Aytu, including without limitation, the cause thereof,
the anticipated length of such delay or shortfall and the action to be taken to
reduce, minimize or remove the adverse effects of any such delay. Within fifteen
(15) days after receipt of such a notice from Acerus, Aytu and Acerus shall meet
with a view to agreeing to action as may be necessary to ensure that no
interruption of supply or shortfall in quantities of Product occurs. This
Section 5.1(d) is not intended to lessen or alter Acerus’ supply obligations set
forth in this Section 5.1.

 

5.2           Notwithstanding the foregoing Section 5.1, in the event that
Acerus determines in its sole discretion that it would like Aytu to assume
responsibility for obtaining supply of Products or Clinical Trial Materials from
Acerus’ third-party manufacturer thereof or another supplier, the Parties shall
negotiate in good faith to enter into a new agreement mutually acceptable to the
Parties to provide for an Aytu technology transfer and royalty-bearing license
to make and have made Products on economic terms, including a royalty rate that
provides for substantially the same net profit to Acerus as provided by the
Supply Price hereunder and milestone payments on substantially the same terms as
those set forth hereunder, in all cases taking into account any changes to the
Parties’ relative economic risks of the new agreement compared to this
Agreement.

 



22 

 

 

5.3            In the event that a Long Term Inability to Supply with respect to
the Product has occurred and is continuing, Aytu shall have the right to
purchase Product from one or more alternative Third Party suppliers and require
Acerus to transfer to Aytu and such Third Party supplier all of the technology
necessary for such Third Party supplier to carry out its supply obligations.
Upon any transfer contemplated in this Section 5.3, the Parties shall negotiate
in good faith to enter into a new agreement mutually acceptable to the Parties
to provide for a royalty-bearing license including a royalty rate that provides
for substantially the same net profit to Acerus as provided by the Supply Price
hereunder and milestone payments on substantially the same terms as those set
forth hereunder, in all cases taking into account any changes to the Parties’
relative economic risks of the new agreement compared to this Agreement

 

ARTICLE 6

 

COMMERCIALIZATION

 

6.1           Commercialization. Subject to the terms and conditions of this
Agreement, Aytu shall have sole responsibility and decision-making authority for
commercialization of Product in the U.S.. Aytu will use Commercially Reasonable
Efforts in commercializing the Product. Aytu shall be solely responsible for all
costs and expenses associated with its commercialization of Product in the
Territory.

 

6.2           Documentation Sharing. Aytu shall provide to the JCC copies of the
material finalized documents so generated for the Product that relate to launch
and commercialization planning at the same time as they are provided to Aytu
management personnel responsible for oversight of such activities (including,
without limitation, the marketing plan referred to in Section 2.1(a)).

 

6.3           Transition Date Obligations. Aytu shall ensure that it is able to
commercialize, distribute and sell Product by the Transition Date.

 

6.4           Detailing.

 

(a)          For the period commencing on September 30, 2016 and expiring on the
second anniversary date of the Transition Date (the “Initial Detailing Stage”)
Aytu shall maintain a sales force of not less than the number of Representatives
set out in Schedule 6.4 completing Primary Details of the Product on a Full Time
Basis (and not completing any Primary Details for any other product) for the
period.

 

(b)          After expiry of the two (2) year period referred to in Section
6.4(a), Aytu shall, for each period commencing on each anniversary date of the
Transition Date until the subsequent anniversary date of the Transition Date
maintain a sales force of Representatives completing Primary Details of the
Product on a Full Time Basis (and not completing any Primary Details for any
other product) of not less than the number set out in Schedule 6.4.

 



23 

 

 

(c)          On a semi-annual basis after the Transition Date (i.e. on the date
that six (6) months after the Transition Date and each anniversary date of the
Transition Date, and on each anniversary date of the Transition Date), Aytu
shall deliver a report to Acerus certifying that, during the applicable
preceding six (6) month period, it has been in compliance with the applicable
representative requirements pursuant to Section 6.4(a) and 6.4(b), as
applicable, such report to set out, inter alia, the number of representatives
engaged by or on behalf Aytu on a Full Time basis throughout the applicable
period. Notwithstanding the foregoing, the Parties agree that if in any report
delivered pursuant to this Section 6.4(c) in respect of a given semi-annual
period, Aytu has not complied with the applicable representative requirements in
Section 6.4(a) and 6.4(b), as applicable, but has maintained at least 90% of the
number of representatives required throughout the six-month period, it will not
be in breach of its obligations pursuant to Section 6.4(a) and 6.4(b), as
applicable, if, and only if, the next subsequent semi-annual report due pursuant
to this Section 6.4(c) demonstrates that Aytu has been in compliance with the
applicable representative requirements pursuant to Section 6.4(a) and 6.4(b), as
applicable for the six month period covered by such subsequent report.

 

(d)          The Parties agree that any breach of this ARTICLE 6 by Aytu shall
constitute a material breach of this Agreement.

 

(e)          Aytu acknowledges and agrees that Acerus is in discussions with
Endo with respect to a transition services agreement (“TSA”) relating to, inter
alia, the treatment of certain reporting and payment obligations associated with
the sale and distribution of the Product by Endo prior to the Transition Date.
The Parties agree to negotiate in good faith an arrangement whereby either: (a)
Aytu is directly party to the TSA with Endo and Acerus (or is assigned the
rights and obligations of Acerus thereunder); or (b) Aytu and Acers shall enter
into such separate agreements, arrangements or understandings as are necessary
to provide for Aytu performing, on Acerus’ behalf, those responsibilities set
out in the TSA with Endo relating to the ongoing commercialization of the
Product including, without limitation, ongoing reporting obligations,
obligations with respect to Medicaid and Medicare Product listing and return
processing following the Transition Date (it being understood that Aytu may be
required to process and issue certain payments for any returned goods sold prior
to the Transition Date, pending reimbursement by Endo in accordance with the
terms and conditions of the TSA).

 

ARTICLE 7

 

PAYMENTS

 

7.1           Upfront Payments.

 

(a)          On each of the following dates, Aytu shall pay Acerus a
non-refundable, non-creditable payment of the stated amount:

 

(i)          two Million Dollars ($2,000,000) on the Effective Date;

 

(ii)         two Million Dollars ($2,000,000) on September 5, 2016; and

 

(iii)        four Million Dollars ($4,000,000) on January 1, 2017,

 



24 

 

 

in each case, in consideration of the development (including clinical trials),
regulatory activities and establishment of manufacturing methodologies and
capabilities with respect to the Product undertaken by Acerus prior to the
Effective Date.

 

(b)          Aytu agrees that upon any termination of this Agreement prior to
the date on which any of the amounts payable pursuant to Section 7.1(a)(ii) or
7.1(a)(iii) are owing (except any termination of this Agreement by Aytu: (i) as
a result of a material breach by Acerus in accordance with Section 14.2(c); (ii)
pursuant to Section 14.2(d); or (iii) pursuant to Section 14.2(e)), the
obligations in Section 7.1(a)(ii) and 7.1(a)(iii) shall survive and such
obligations shall, notwithstanding any such termination, remain payable on the
dates set forth therein.

 

7.2           Milestone Payments.

 

(a)          Aytu shall make the following one-time nonrefundable,
non-creditable (except as related to any exercise of Aytu’s rights of set-off
pursuant to Section 3.3(b) in connection with any PMR Trial) payments to Acerus
within forty-five (45) days after the first achievement of the corresponding
event set forth below for Product (for the purpose of clarity: (i) a payment set
forth below, if payable, will only be paid once, so that the maximum payable by
Aytu under all of the milestones would be $37,500,000; and (ii) in the event
that one or more milestone events occur simultaneously, the payments associated
with each such milestone event shall be payable):

 

Milestone Event   Payment       Net Sales during any four (4) consecutive
calendar quarter period  equal or exceed twenty-five million dollars
($25,000,000) in the aggregate   two million, five hundred thousand
dollars  ($2,500,000) (the “First Milestone”)       Net Sales during any four
(4) consecutive calendar quarter period equal or exceed fifty million dollars
($50,000,000) in the aggregate   five million dollars ($5,000,000)       Net
Sales during any four (4) consecutive calendar quarter period equal or exceed
seventy-five million dollars ($75,000,000) in the aggregate   seven million,
five hundred thousand dollars  ($7,500,000)       Net Sales during any four (4)
consecutive calendar quarter period equal or exceed one-hundred million dollars
($100,000,000) in the aggregate   ten million dollars ($10,000,000)       Net
Sales during any four (4) consecutive calendar quarter period equal or exceed
one-hundred twenty five million dollars ($125,000,000) in the aggregate   twelve
million, five hundred thousand dollars  ($12,500,000)

 



25 

 

 

For the avoidance of doubt, any four (4) consecutive calendar quarter period
described in the table above may span over two (2) calendar years.

 

(b)          Aytu agrees that upon any termination of this Agreement prior to
the date on which the First Milestone is otherwise payable pursuant to Section
7.2(a) (except any termination of this Agreement by Aytu: (i) as a result of a
material breach by Acerus in accordance with Section 14.2(c); (ii) pursuant to
Section 14.2(d); or (iii) pursuant to Section 14.2(e))), the First Milestone
shall be immediately payable on the effective date of termination of this
Agreement.

 

7.3           Supply Price of Product.

 

(a)          Supply Price. The price for Product (except for supply of Clinical
Trial Materials and placebo dispensers, which shall be supplied in accordance
with Section 5.1(a)(i)(4)) (the “Supply Price”) to be paid by Aytu shall be the
greater of (i) one-hundred fifteen percent (115%) of Acerus’ COGS for the
Product (calculated in United States Dollars using the applicable daily rate of
exchange on the date of the invoice delivered in accordance with Section 7.3(c)
upon delivery of applicable Product, as published in The Wall Street Journal,
New York edition), or (ii) the amount calculated below:

 

Period   Applicable Percentage of Net Sales Payable
as Supply Price           First twelve (12) months following Transition Date  
10 %         Subsequent twelve (12) month period   16 %         Remainder of
Term   25 %

 

(b)          Step Down. Upon the expiration or invalidation of the
last-to-expire (or be invalidated) Acerus Patent, the Supply Price shall be
reduced to an amount equal to the sum of (A) one hundred fifteen percent (115%)
of Acerus’ COGS at such time and (B) fifty percent (50%) of the difference
between the Supply Price and one hundred fifteen percent (115%) of Acerus’ COGS
at such time; provided that no reduction of Supply Price pursuant to this
Section shall reduce the Supply Price to an amount lower than one-hundred
fifteen percent (115%) of Acerus’ COGS in effect from time to time.

 



26 

 

 

(c)          Payments.

 

(i)          Acerus shall invoice Aytu for all Product delivered to Aytu in
accordance with Section 5.1(c)(ii) an amount equal to one hundred fifteen
percent (115%) of the United States dollar equivalent of Acerus’ COGS for such
Product (calculated in United States dollars using the applicable daily rate of
exchange on the date of the invoice delivered in accordance with Section 7.3(c),
as published in The Wall Street Journal, New York edition) (on a per Unit basis,
the “Invoiced Amount per Unit”). Aytu shall pay any undisputed amount of such
invoice (but without obligation to pay such amount for any Product delivered
that is rejected in accordance with Section 5.1(c)(iii)) not later than thirty
(30) days following Aytu’s receipt of such invoice (such payment being the
“Delivery Deposit”).

 

(ii)         Not later than twenty-one (21) days following the end of each
calendar quarter during the Term, Aytu shall provide Acerus with a report
detailing Aytu’s reasonable estimate as of the date of such report for the
Supply Price applicable to the Products supplied hereunder during the
immediately preceding calendar quarter.

 

(iii)        Within forty five (45) days after the end of each applicable
calendar quarter, Aytu shall deliver a report setting out the number of Units
sold during the applicable calendar quarter, the Supply Price payable and the
aggregate Delivery Deposits previously paid in respect of Units sold in the
applicable calendar quarter and shall pay to Acerus the Supply Price less the
aggregate Delivery Deposits paid in respect of Units of Product sold in such
calendar quarter and any Credit Amount in existence as of such date.

 

(iv)         If the Supply Price based on Net Sales in a given quarter is less
than the aggregate Delivery Deposits paid in respect of Units of Product sold
during such calendar quarter, then no additional amount shall be payable to
Acerus in respect of such quarter pursuant to Section 7.3(c)(iii), and the
difference between the aggregate Delivery Deposits paid in respect of Units of
Product sold during such calendar quarter and the Supply price calculation for
such quarter (a “Credit Amount”) shall be credited against any amount otherwise
payable to Acerus pursuant to Section 7.3(c)(iii) in respect of future quarters
in that Aytu fiscal year (and not, for greater certainty, in respect of any
future quarters in any other calendar year).

 

(v)         Not later than forty-five (45) days after the end of each fiscalYear
beginning with the fiscal year beginning on July 1, 2016 and ending on June 30,
2017 (so that the first report under this Section 7.3(c)(v)shall occur during
the first forty-five (45) days after June 30, 2017), Acerus shall notify Aytu in
a report in reasonable detail of the Acerus’ COGS for the Product during the
preceding calendar year, which United States dollar equivalent to the Acerus’
COGS (calculated in United States Dollars using the applicable daily rate of
exchange on the date of the invoice delivered in respect of the applicable
Product in accordance with Section 7.3(c), as published in The Wall Street
Journal, New York edition) shall be applicable to Supply Price determination for
the calendar year in which such notification is made. From the Effective Date
until the date of delivery of the first report to be delivered in accordance
with this Section 7.3(c)(v), the Acerus’ COGs for the Product shall be as set
out in Schedule 7.3(c)(v).

 

7.4           Payment Method. All payments due under this Agreement to Acerus
shall be made by bank wire transfer in immediately available funds to an account
designated by Acerus. All payments due under this Agreement to Aytu shall be
made by bank wire transfer in immediately available funds to an account
designated by Aytu.

 



27 

 

 

7.5           Taxes. If Aytu determines that it is required by any applicable
laws or regulations to withhold any taxes from any payment made pursuant to this
Agreement (“Withholding Taxes”), Aytu will (a) be responsible for such
Withholding Taxes up to an amount equal to not greater than five per cent (5%)
of the applicable payment amount to be made (the “Aytu Share”); (b) withhold
from Acerus only such Withholding Taxes in excess of the Aytu Share, (c) pay all
applicable Withholding Taxes to the proper taxing authority, (d) pay to Acerus
the remittable payment, reduced only by the Aytu Share and (e) send evidence of
the Withholding Taxes obligation together with proof of the Withholding Taxes
payment to Acerus within thirty (30) days following a Withholding Taxes payment.

 

7.6           Interest. If either Party fails to make any payment due under this
Agreement within thirty (30) days of the date upon which such payment is due,
then interest shall accrue on such payment on a daily basis from the date such
payment was originally due at a rate equal to LIBOR (as published in The Wall
Street Journal, New York edition) plus two percent (2%), or at the maximum rate
permitted by applicable law, whichever is the lower, and such interest shall be
paid when such payment is made.

 

7.7           Currency Exchange. All amounts referred to in this Agreement are
expressed in, and all payments to Acerus hereunder will be payable in, U.S.
Dollars.

 

7.8           Records.

 

(a)          Retention.

 

(i)          Acerus Records. After the Effective Date, Acerus shall keep for at
least three (3) years following the end of the calendar year to which they
pertain complete records of all matters relating to all development work on
Product done by Acerus and, as may be further described in the Quality
Agreement, to Manufacturing of Product (including as are necessary or useful in
calculation of Acerus’ COGS for the Product). Such recordkeeping obligations
shall survive any expiration or termination of this Agreement for the time
period provided herein.

 

(ii)         Aytu Records. Aytu shall keep for at least three (3) years
following the end of the calendar year to which they pertain complete records of
Net Sales of Product in the Territory and detailed customer relationship
management records evidencing and providing particulars with respect to all
Details the Product (including, without limitation, the date, time, name of
representative, name of health care practitioner Detailed and other pertinent
information in order to permit Acerus to evaluate Aytu’s compliance with ARTICLE
6 of this Agreement). Such record keeping obligation shall survive any
expiration or termination of this Agreement for the time provided herein.

 



28 

 

 

(b)          Access to Records. Subject to the other terms of this Section 7.8,
either party (the “Requesting Party”) may audit the records of the other Party
(the “Audited Party”). If the Audited Party is Aytu, the records to be audited
are records regarding Net Sales (including, for greater certainty, the Supply
Price applicable in respect of all Net Sales) or Aytu’s compliance with ARTICLE
6 of this Agreement (including detailed information relevant to the number of
Representatives engaged by or on behalf of Aytu with respect to the Product and
the Primary Details completed thereby). If Acerus is the Audited Party the
records to be audited are records regarding Manufacturing. Such audit shall be
conducted (i) after at least thirty (30) days prior written notice from the
Requesting Party, (ii) at the facility(ies) where the applicable records are
maintained, (iii) without disruption to operations of the Audited Party (to the
extent reasonably practicable, such examination shall be completed within five
(5) Business Days), and (iv) no more frequently than once in any calendar year.
The audit shall be conducted by (1) a nationally recognized independent
certified public accountant selected by the Requesting Party (but not the
accountant that conducts or has within the past three (3) years conducted the
audit of such Requesting Party’s financial statements) or (2) in the case of an
audit of Acerus’ development work on Product, professionals of Aytu’s choosing
having the appropriate scientific and/or regulatory background and experience.
The auditor will execute a written confidentiality agreement with the Audited
Party that is substantially similar to the confidentiality provisions of ARTICLE
10 and limiting the disclosure and use of information obtained from such audit
to authorized representatives of the Parties and the purposes germane to this
Section 7.8. The auditor will disclose to the Requesting Party only the amount
and accuracy of costs or payments, as applicable, reported and actually paid or
otherwise payable under this Agreement. The auditor will send a copy of the
report to both Parties at the same time. The Requesting Party shall be
responsible for expenses for the audit, except that the Audited Party shall
reimburse the Requesting Party up to $25,000 for such independent accountant
documented services if the independent accountant determines that payments made
by the Audited Party are less than ninety five percent (95%) of the amount
actually owed for the period of the audit (or if, in the case of Aytu, it is
determined that Aytu has not complied with the provisions of ARTICLE 6 of this
Agreement during the applicable period) and such determination is finally
resolved in favor of the Requesting Party pursuant to Section 7.8(c) below if
contested by the Audited Party. All inspections made hereunder shall be made no
later than two (2) years after the records subject to the investigation were
due, and all records not so audited within two (2) years will be deemed accurate
and in accordance with the terms of this Agreement.

 

(c)          Underpayment or Overpayment. If, as a result of any audit pursuant
to Section 7.8(b), it is shown that the Audited Party’s payments to the
Requesting Party under this Agreement with respect to the period of time audited
were less than the amount that should have been paid pursuant to this Agreement,
then the Audited Party shall, within thirty (30) days after the Requesting
Party’s demand therefor, either pay the Requesting Party the amount of such
shortfall, or proceed to the dispute resolution mechanism set forth in Section
7.8(d) below. If, as a result of any audit pursuant to Section 7.8(b), it is
shown that the Audited Party’s payments to the Requesting Party under this
Agreement with respect to the period of time audited exceeded the amount that
should have been paid pursuant to this Agreement, then the Requesting Party
shall, within thirty (30) days after the Audited Party’s demand therefor, either
pay the Audited Party the amount of such excess, or proceed to the dispute
resolution mechanism set forth in Section 7.8(d) below.

 



29 

 

 

(d)          Resolution of Dispute as to Audit. In the event that the Parties do
not agree on the amount of overpayment or underpayment, within thirty (30) days,
each Party shall select an independent public accounting firm (and each Party
shall pay the costs of its own accounting firm), which shall meet and discuss
the amount in dispute and other related matters within thirty (30) days
thereafter. If such independent public accounting firms cannot agree on a
resolution mutually agreeable to the Parties, such independent public accounting
firms shall, within thirty (30) days after such selection, appoint a third
independent public accounting firm which shall resolve the issue within thirty
(30) days after its selection, and the Parties shall equally share the costs of
such accounting firm. The recommendation of the third independent public
accounting firm shall be final and binding upon the Parties. A judgment on such
firm’s disposition may be entered in any court having jurisdiction over the
Parties. Notwithstanding anything to the contrary herein, the resolution of any
dispute under this Section 7.8 shall be made under this Section 7.8(d) instead
and in lieu of Section 15.11. The preceding sentence shall not preclude the
application of Section 15.11 to any contract interpretation issue (as compared
to an accounting issue which would be precluded from determination under Section
15.11).

 

7.9           Right of Setoff. Without prejudice to any other right or remedy it
may have, notwithstanding anything to the contrary in this Agreement, Aytu
reserves the right to set off at any time any amount owing to it by Acerus
against any amount payable by Aytu to Acerus under this Agreement or otherwise.

 

ARTICLE 8

 

LICENSE RIGHTS AND LIMITATIONS, RESTRICTIONS AND OWNERSHIP

 

8.1           License to Aytu. Subject to the terms and conditions of this
Agreement, Acerus hereby grants to Aytu, commencing on the Transition Date and
for the duration of the Term, a royalty-free, exclusive (including with respect
to Acerus except as to Acerus’ performance of its obligations under this
Agreement) license (with the right to sublicense solely in accordance with
Section 8.4) in the Field in the Territory, under the Acerus Intellectual
Property, to develop (to the extent required for Aytu fulfill its obligations
hereunder), use, offer for sale, sell, import, market and promote Product.

 

8.2           Acerus Trademarks.

 

(a)          Grant of License. Subject to the terms and conditions of this
Agreement, Acerus hereby grants to Aytu, commencing on the Transition Date and
for the duration of the Term, an exclusive, royalty-free license (with the right
to sublicense in accordance with Section 8.4) to use the Acerus Trademarks
solely in connection with the Product in the Territory. Aytu may use the Acerus
Trademarks on Product subject in all respects to all applicable laws and
Regulatory Requirements. Nothing in this Agreement shall obligate Aytu to
identify Product, or to use Acerus Trademarks with respect to Product; provided,
however, that if Aytu uses a mark other than (i) the Acerus Trademarks or (ii)
any mark related to the name of Aytu or any Affiliate of Aytu in respect of the
Product, to the extent Aytu has the right to do so without obligation of payment
or additional liability to any Person, the Parties shall negotiate in good faith
to grant in writing to Acerus a reasonable paid-up, royalty-free license for
Acerus to use such alternative mark in respect of sales by Acerus or any
affiliate, licensee or sublicensee thereof for the Product solely as would be
necessary with respect to sales of the Product outside of the Territory (and,
following any termination of this Agreement in accordance with Section 14.2,
sales of the Product inside the Territory).

 



30 

 

 

(b)          Use of Trademarks. Aytu shall comply with all applicable laws and
regulations pertaining to the proper use and designation of the Acerus
Trademarks. Additionally, Aytu shall use Commercially Reasonable Efforts to:

 

(i)          ensure that the Acerus Trademarks are accompanied by words
accurately describing the nature of the goods or services to which it relates
and that the Acerus Trademarks are displayed in accordance with such branding
guidelines as Acerus may provide from time to time;

 

(ii)         to the extent reasonably practicable after receipt of a written
request from Acerus, comply with the reasonable requirements of Acerus as to the
form, manner, scale and context of use of the Acerus Trademarks;

 

(iii)        display the proper form of trademark and service mark notice
associated with the Acerus Trademark in accordance with instructions received
from Acerus;

 

(iv)        include, on any item which bears the Acerus Trademarks, a statement
identifying Acerus as the owner of the Acerus Trademark and stating that Aytu is
an authorized user of the Acerus Trademark;

 

(v)         not conduct, without the written consent of Acerus, the whole or any
part of its business under a business name or trading style which incorporates
any of the Acerus Trademarks; and

 

(vi)        neither use nor display any of the Acerus Trademarks in such
relation to any other mark or marks owned by any Third Party, Aytu or an
Affiliate of Aytu as to suggest that the multiple marks constitute a single or
composite trademark, service mark, or are under the same proprietorship.

 

(c)          Additional Trademark Terms. Aytu shall not take any action
inconsistent with Acerus’ ownership of the Acerus Trademarks. Any benefits
(including good will) accruing from Aytu’s use of the Acerus Trademarks shall
automatically vest in Acerus. Aytu shall not form any combination trademarks or
trade names with the Acerus Trademarks. Aytu shall grant Acerus reasonable
access to Aytu’s facilities, records, packaging and promotional materials for
the purpose of inspecting Aytu’s use of the Acerus Trademarks.

 

8.3           Negative Covenants.

 

(a)          Aytu hereby covenants that it shall not use or practice, nor shall
it cause or permit any of its Affiliates, licensees or sublicensees to use or
practice, directly or indirectly, any Acerus Intellectual Property or Acerus
Trademarks for any other purposes other than those expressly permitted by this
Agreement.

 

(b)          Acerus hereby covenants that it shall not use or practice, nor
shall it cause or permit any of its Affiliates, licensees or sublicensees to use
or practice, directly or indirectly, any Aytu Intellectual Property for any
other purposes other than those expressly permitted by this Agreement.

 



31 

 

 

8.4           Sublicensing; Subcontracting.

 

(a)          Aytu shall have the right to grant sublicenses under the rights and
licenses granted to it under this Article 8, including sublicenses in connection
with the development, manufacture, and distribution of a Generic Product by a
Third Party, only with the consent of Acerus, not to be unreasonably withheld.
Aytu shall at all times remain responsible for the activities of its licensees
or sublicensees. Notwithstanding the foregoing, Aytu shall have the right to
sublicense the rights and licenses granted to it under this Agreement without
the consent of Acerus in connection with promotional support for the Product,
and for Aytu to develop, manufacture, and distribute a Generic Product itself.

 

(b)          Each of Aytu and Acerus shall have the right to subcontract to
Affiliates and Third Parties (“Subcontractors”) its responsibilities under this
Agreement, without obtaining the consent of the other Party, provided that the
applicable party shall at all times remain responsible for the activities of its
Subcontractors.

 

(c)          Each Party shall enter into agreements with its Subcontractors that
contain confidentiality terms at least as strict as those set forth in Article
10 hereof.

 

8.5            Neither Party grants (or agrees to grant) to the other Party any
right or license to use any of its intellectual property, know-how or other
proprietary information, materials or technology, or to practice any of its
patent, trademark, or trade dress rights, except as expressly set forth in this
Agreement.

 

ARTICLE 9

 

INTELLECTUAL PROPERTY

 

9.1           Background Intellectual Property. Except as expressly set forth
herein, as between the Parties, each Party is and shall remain the owner of or
shall retain control over all intellectual property, including without
limitation, patents, patent applications, know-how, trade secrets, trademarks,
copyrights and Confidential Information that it owns or controls as of the
Effective Date or that it develops or acquires thereafter pursuant to activities
independent of this Agreement. No rights in any such Background Intellectual
Property are transferred to the other Party unless expressly provided for
herein.

 

9.2           Ownership of Developed Technology. Each Party shall own and retain
the entire right, title and interest in and to all Developed Technology made
solely by the employee(s) or agent(s) of such Party or any of its Affiliates,
subject only to the rights expressly granted to the other Party under this
Agreement. Following a determination of any rights of the Parties pursuant to
the United States laws of inventorship, the Parties agree that Acerus shall be
the sole and exclusive owner of any Developed Technology made jointly by
employees or agents of both Parties and related to the NGDD Technology or the
Product (a “Platform Improvement”) and Aytu shall be the sole and exclusive
owner of any other Developed Technology made jointly by employees or agents of
both Parties (a “Non-Platform Improvement”). Neither Party shall file for any
patent that discloses or claims both a Platform Improvement and a Non-Platform
Improvement or the combination thereof without the prior written consent of the
other Party. Aytu shall and hereby does assign to Acerus any rights it has or
may obtain during the Term in or to any such Platform Improvement, subject to
(i) Aytu’s ownership of the NDA and all Know-How contained therein, and (ii) the
other rights expressly granted by Acerus to Aytu under this Agreement. Acerus
shall and hereby does assign to Aytu any rights it has or may obtain during the
Term in or to any such Non-Platform Improvement. Each Party agrees to execute
such documents and assignments and take such other actions as reasonably
requested by the other Party (and at the requesting Party’s Cost) to effect the
assignments and ownership of Intellectual Property Rights as described herein.

 



32 

 

 

9.3           Patent Prosecution and Maintenance.

 

(a)          Except as provided below and in Section 9.4, Acerus shall have the
sole right and obligation to prosecute and maintain the Acerus Patents in the
Territory, to the extent it has the rights to do so. On the reasonable request
of Acerus, Aytu shall cooperate, in all reasonable ways, in connection with the
prosecution of the Acerus Patents. Should Acerus decide that it is no longer
interested in maintaining or prosecuting a particular Acerus Patent in the
Territory in respect of which it has the rights to so maintain and prosecute,
Aytu may assume such prosecution and maintenance in the Territory at its sole
expense. If Aytu assumes prosecution or maintenance of any Acerus Patent in
respect of which Acerus has the right to prosecute or maintain pursuant to the
immediately preceding sentence, then : (a) Acerus shall not so abandon or fail
to prosecute or maintain such Patent if Aytu advises Acerus within ten (10)
Business Days of notice of Acerus’ intention to abandon or not prosecute or
maintain the applicable Acerus Patent, that Aytu desires to assume prosecution
or maintenance of the applicable Acerus Patent in Acerus’ name at Aytu’s
expense, in which case Aytu shall have the right, but not the obligation to do
so (and, for greater certainty, Acerus shall be under no obligation to assign
the applicable Acerus Patent to Aytu), (b) to the extent that Aytu so assumes
prosecution or maintenance of such Patent and to the extent required or useful
for Aytu to initiate or maintain a lawsuit or dispute with respect thereto,
Acerus agrees (at Aytu’s cost and expense for Acerus’ reasonable out of pocket
costs and expenses agreed to in advance by Aytu) to (i) be named as a party to
any lawsuit or other dispute with any Person regarding such Patent, (ii)
exercise on behalf of Aytu Acerus’ rights under any applicable agreement
regarding the applicable Patent, and (c) it shall not exercise any rights in
relation to (including any rights to assert or defend) such Patent without
Aytu’s prior written consent, such consent to be granted or withheld in Aytu’s
sole discretion. Aytu shall list Acerus Patents applicable to Product on the
packaging therefor, subject in all respects to all applicable laws and
Regulatory Requirements.

 

(b)          Except as provided below and in Section 9.4, Aytu shall have the
sole right but not the obligation to prosecute and maintain any patents or
patent applications comprising a part of the Aytu Intellectual Property in the
Territory.

 

(c)          Within six months of the Effective Date (or such other time as the
Parties may agree), for each patent and patent application that is part of the
Acerus Patents, Acerus shall execute and record at the United States Patent and
Trademark Office or use commercially reasonable efforts to cause its affiliates
or licensors to execute and record as required, all assignments and other
documents relating to ownership and use interests such as license agreements, to
evidence the complete change of title from the inventors to the current assignee
and Acerus’ exclusive rights licensed from the current assignee. For avoidance
of doubt, Acerus shall ensure, at a minimum, that assignments of all patents
listed in the Orange Book for NATESTO® and all patents and patent applications
listed in Schedule 1.8, including those that are continuations-in-part of the
Patent Application No. 10/772,964, are executed and recorded at the United
States Patent and Trademark Office.

 



33 

 

 

9.4           Infringement by Third Parties.

 

(a)          Notice. Each of Aytu and Acerus shall promptly notify the other
Party in writing of any alleged or threatened infringement of any Acerus Patent
or the Acerus Trademarks by a Third Party product, of which the Party becomes
aware.

 

(b)          Right to Bring Suit. Except as provided in this Section 9.4(b),
Aytu shall have the first right, on behalf and in the name of Acerus and/or on
behalf of itself and in its name, to bring and control any action or proceeding
with respect to any alleged or threatened infringement of a Acerus Patent
pertaining to Product in the Territory. If Aytu does not bring and continue
pursuing an action or proceeding against, or otherwise take appropriate steps to
cause the cessation of such an infringement of any Acerus Patent by or after the
earlier of (i) eighty (80) days following the notice of alleged infringement or
(ii) ten Business Days prior to the date as may be required, in the United
States by the Drug Price Competition and Patent Term Restoration Act (Public Law
98-417) or equivalent statute in any other country in the Territory to respond
to a challenge related to generic entry of the Product after which date the
right to so respond is prohibited by such act or statute, then Acerus shall have
the right to bring and control an infringement action under the applicable
Acerus Patents with respect to such infringement at its own expense and by
counsel of its own choice.

 

(c)          Cooperation; Settlement. For any action or proceeding brought by a
Party under this Section 9.4 (the “Initiating Party”), regardless of which Party
brings such action or proceeding, the other Party (the “Non-Initiating Party”)
shall cooperate reasonably in any such effort, all at the Initiating Party’s
expense, and the Parties shall reasonably cooperate to address new facts or
circumstances that come to light during the course of any such action or
proceeding that may affect the need for one Party or the other to participate in
such action. The Non-Initiating Party agrees to be joined as a party plaintiff,
at the Initiating Party’s expense, in any such action if needed for the
Initiating Party to bring or continue an infringement action hereunder. The
Non-Initiating Party shall, at its own expense and with its own counsel, have
the right to advise and provide comments with respect to any action brought by
the Initiating Party under this Section 9.4. Neither Party may settle an action
or proceeding brought under this Section 9.4 in a manner that, or knowingly take
any other action in the course thereof that, adversely affects the value, scope
or validity of the Acerus Patents without the written consent of the other
Party, which consent shall not be unreasonably withheld

 

(d)          Recoveries. Except as otherwise agreed to by the Parties as part of
a cost-sharing arrangement, any recovery realized as a result of any litigation
under this Section 9.4 (including, for greater certainty, the proceeds of any
settlement relating to such litigation), after reimbursement of any litigation
expenses of Aytu and Acerus, as applicable, shall be retained by the Party that
brought and controlled such litigation for purposes of this Agreement, except
that the other Party shall be entitled to receive twenty-five percent (25%) of
any recovery realized by the Party that brought and controlled such litigation
under this Section 9.4, after reimbursement of each of the Parties’ related
litigation expenses

 



34 

 

 

9.5           Third Party Claims for Infringement or Misappropriation. Each
Party shall promptly notify the other in writing of any potential or actual
allegation, claim or suit that the Manufacture, use or sale of Product or any
component thereof, or any other activities that are undertaken pursuant to this
Agreement, infringes or misappropriates a Third Party’s patent or other
proprietary rights. Acerus shall be solely responsible for any royalties and
other amounts payable for or under any and all Third Party licenses with respect
to any Third Party patent or other proprietary rights if such Third Party rights
are infringed by the Manufacture, importation, sale, use or marketing of Product
in the Territory, except that Acerus shall not be liable for any such Third
Party licenses entered into by Aytu without Acerus’ consent, not to be
unreasonably withheld, delayed or conditionedAcerus.

 

ARTICLE 10

 

CONFIDENTIALITY

 

10.1         Definition of Confidential Information. During the Term, either
Party (the “Disclosing Party”) may from time to time furnish the other Party
(the “Receiving Party”) with scientific, technical, trade or business
information or materials which are treated by the Disclosing Party as
confidential or proprietary, including, without limitation, information and
materials related to, Product, processes, formulae, procedures, tests,
equipment, data, batch records, reports, know-how, sources of supply, patent
positioning, relationships with consultants and employees, business plans and
business developments, and information concerning the existence, scope or
activities of any research, design, development, Manufacturing, marketing or
other projects. All such disclosed information shall be referred to herein as
“Confidential Information” if it is provided in writing and is designated or
otherwise identified as “Confidential” at the time of disclosure, or if it is
first provided orally, visually, or by inspection and is identified as
“Confidential” at the time of disclosure. Notwithstanding the foregoing,
Confidential Information shall also include such information or materials that
would or should reasonably be identified or understood by the Receiving Party to
be the confidential or proprietary information of the Disclosing Party, even if
they are not so identified as described in the previous sentence. “Acerus
Confidential Information” means any and all Confidential Information for which
Acerus is the Disclosing Party and Aytu the Receiving Party hereunder. “Aytu
Confidential Information” means any and all Confidential Information for which
Aytu is the Disclosing Party and Acerus the Receiving Party hereunder.

 

10.2         Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that
for the Term and for seven (7) years thereafter, the Receiving Party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose any Confidential Information furnished to it by the Disclosing Party
pursuant to this Agreement.

 

10.3         Exclusions. Notwithstanding anything herein to the contrary, the
obligations of confidentiality and nonuse under this Article 10 applicable to
Confidential Information hereunder shall not apply to information that:

 



35 

 

 

(a)          at the time of disclosure, is known publicly or thereafter becomes
known publicly through no fault of the Receiving Party, its Affiliates or
agents;

 

(b)          is disclosed to the Receiving Party on a non-confidential basis by
a Third Party that is not subject to any confidentiality obligations to the
Disclosing Party with respect to such information;

 

(c)          was developed by the Receiving Party independently of information
obtained from the Disclosing Party, as shown by the Receiving Party’s prior
written records;

 

(d)          was already known to the Receiving Party before receipt from the
Disclosing Party, as shown by the Receiving Party’s prior written records; or

 

(e)          is released with the prior written consent of the Disclosing Party
(subject to the terms and conditions, if any, set out in the applicable
consent).

 

10.4         Permitted Disclosures.

 

(a)          Notwithstanding the foregoing, each Receiving Party may disclose
the Disclosing Party’s Confidential Information (i) to the Receiving Party’s
employees, consultants (including, for greater certainty, financial advisors),
Affiliates, agents, contractors, licensees or sublicensees who are bound by
obligations relating to confidentiality at least as restrictive of those
contained herein and who have a need to know such information in connection with
the Receiving Party’s performance of its obligations or practice of its rights
under this Agreement, (ii) to Regulatory Authorities in connection with any
Regulatory Submissions required for development of Product or in compliance with
Regulatory Requirements, including, without limitation, any requirements under
or pursuant to the Food and Drug Administration Amendments Act of 2007, or (c)
pursuant to Sections 10.5 and 10.6.

 

(b)          Notwithstanding anything to the contrary in this Agreement, Aytu
acknowledges and agrees that Acerus may, with the consent of Aytu, not to be
unreasonably withheld, participate in and produce scientific presentations or
publish scientific publications in the Territory with respect to pre-clinical
and clinical development of the Product (including results and observations
observed during any such pre-clinical and clinical development, and including
any such development work associated with the twice-daily dosing of the
Product). Prior to any such proposed presentation or publication, Acerus shall,
as soon as reasonably practicable prior to the presentation or publication date,
as the case may be, provide Aytu with the text of the applicable presentation or
publication, and Acerus shall modify such presentation or publication in
accordance with any reasonable comments received from Aytu.

 



36 

 

 

10.5         Terms of Agreement. The Parties agree that the terms of this
Agreement will be considered Confidential Information of both Parties. Subject
to Section 10.6 below, no Party shall, without the prior written consent of the
other Party, disclose in any manner to any Third Party the terms and conditions
of this Agreement, except for terms or subject matter which has been the subject
of prior public disclosure or has been mutually approved for such disclosure and
except as set forth below. Each Party acknowledges that the other Party may be
legally required to file this Agreement as an exhibit to its filings with the
U.S. Securities and Exchange Commission. In addition: (a) either Party may
disclose such terms as are required to be disclosed in its publicly-filed
financial statements or other public statements, pursuant to applicable laws,
regulations and stock exchange rules (e.g., the rules of the U.S. Securities and
Exchange Commission, Canadian securities administrators, NASDAQ, Toronto Stock
Exchange, NYSE or any other stock exchange on which securities issued by either
Party may be listed); provided, such Party shall provide the other Party with a
copy of the proposed text of such statements or disclosure (including any
exhibits containing this Agreement) sufficiently in advance of the scheduled
release or publication thereof to afford such other Party a reasonable
opportunity to review and comment upon the proposed text (including redacted
versions of this Agreement), (b) either Party shall have the further right to
disclose the material financial terms of this Agreement under a confidentiality
obligation no less protective than those set forth in this Agreement, to any
potential licensee, sublicensee, acquirer, merger partner or potential providers
of financing and their advisors or, in the case of Acerus, to the owner of any
Acerus Patents Controlled by Acerus, (c) Aytu shall have the right to disclose
information regarding the development or commercialization status of Product in
the Territory to the extent such disclosure is deemed reasonably necessary or
desirable by Aytu, and (d) Acerus and Aytu shall have the right to disclose
information regarding the development or commercialization status of Product in
the Territory to the extent such disclosure by Acerus or Aytu, as applicable, is
required by applicable laws or stock exchange rules.

 

10.6         Mandatory Disclosure.

 

(a)          Notification and Consultation. In the event that the Receiving
Party is required by applicable statute or regulation or by court order or
judicial or administrative process to disclose any part of the Disclosing
Party’s Confidential Information (including material terms or conditions of this
Agreement), the Receiving Party shall (i) promptly notify the Disclosing Party
of each such requirement and identify the documents so required thereby, so that
the Disclosing Party may seek or request the Receiving Party to seek an
appropriate protective order, confidential treatment or other remedy and/or
waive compliance by the Receiving Party with the provisions of this Agreement
and (ii) consult with the Disclosing Party on the advisability of taking legally
available steps to resist or narrow the scope of such requirement.

 

(b)          Limited Disclosure. If, in the absence of such a protective order,
confidential treatment request, other remedy or waiver by the Disclosing Party,
the Receiving Party is nonetheless required to disclose any part of the
Disclosing Party’s Confidential Information or any material terms or conditions
of this Agreement, the Receiving Party may disclose such Confidential
Information or material terms or conditions without liability under this
Agreement, except that the Receiving Party shall furnish only that portion of
the Confidential Information or material terms or conditions that is legally
required.

 



37 

 

 

ARTICLE 11

 

PUBLIC ANNOUNCEMENTS; USE OF NAMES; PUBLICATIONS

 

11.1         Public Announcements. The Parties agree that the public
announcement of the execution of this Agreement shall be substantially in the
form of the press release attached as Schedule 11.1, and the Parties will
cooperate in the release thereof as soon as practicable after the signature of
this Agreement by the Parties. Neither Party shall make any other statement to
the public regarding the execution and/or any other aspect of the subject matter
of this Agreement, except: (i) where a Party reasonably believes disclosure is
required under applicable laws, and (ii) either Party may use the text of a
statement previously approved by the other party. This provision shall not apply
to the matters covered by Sections 10.5, 10.6 or 11.2.

 

11.2         Use of Names. Acerus shall not make use of the name of Aytu or any
of its Affiliates in any advertising or promotional material, or otherwise,
without the prior written consent of Aytu except pursuant to Section 11.1.
Except as provided in Section 8.2 or 11.1, Aytu shall not make use of the name
of Acerus or any of its Affiliates in any advertising or promotional material,
or otherwise, without the prior written consent of Acerus. Notwithstanding the
foregoing, either Party may use the name of the other Party or its Affiliates in
the context of mentioning the existence of this Agreement in advertising or
promotional materials or other materials required to be filed in accordance with
applicable securities laws.

 

ARTICLE 12

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1         Mutual Representations and Warranties of Acerus and Aytu. Each of
Acerus and Aytu hereby represents and warrants to the other Party as of the
Effective Date as follows:

 

(a)          It is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, as applicable.
It has the requisite corporate power and authority to conduct its business as
presently being conducted and as proposed to be conducted by it.

 

(b)          It has the requisite corporate power and authority to enter into
this Agreement and to perform the services contemplated hereunder. All corporate
actions on its part, necessary for (i) the authorization, execution, delivery
and performance by it of this Agreement, and (ii) the consummation of the
transactions contemplated hereby, have been duly taken.

 

(c)          Assuming the due authorization, execution and delivery by the other
Party, this Agreement is its legally valid and binding obligation, enforceable
against it in accordance with its terms (except in all cases as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court or other tribunal before which any proceeding may be brought).

 

(d)          There is no contractual restriction or obligation binding on either
Party which would be materially contravened by execution and delivery of this
Agreement or by the performance or observance of its terms.

 

(e)          Each Party has and will continue to have written contracts with all
Third Parties (including employees and Subcontractors) performing services on
its behalf under this Agreement where such services are intended to create
inventions that assign to such Party all inventions and rights therein.

 



38 

 

 

(f)          To each Party’s knowledge, no representation or warranty made by it
in this Agreement, nor any statement contained in any schedule hereto furnished
by it, contains any untrue statement of a material fact or omits any material
fact necessary to make the statements contained herein or therein not
misleading.

 

12.2         Additional Representations and Warranties of Acerus. Acerus hereby
further represents, warrants, and covenants to Aytu:

 

(a)          Acerus shall be the sole and exclusive owner of, or shall have
exclusive rights to, all of the Acerus Intellectual Property in existence on the
Transition Date, and the Acerus Patents are in full force and effect and have
been maintained to date. Acerus has the exclusive right to grant the rights
granted under this Agreement commencing on the Transition Date. Acerus has not
received any claims or notice of any challenges from any Third Party disputing
the validity and enforceability of the issued Acerus Patents in existence on the
Effective Date, nor does Acerus have any reason to believe that any of the
issued Acerus Patents in existence on the Effective Date are, or are likely to
be held, invalid or unenforceable.

 

(b)          There is no pending or, to the knowledge of Acerus, threatened
claim, interference, opposition or demand of any Third Party challenging the
ownership, validity or scope of any Acerus Intellectual Property or Acerus
Trademarks in existence as of the Effective Date, and Acerus is not aware of any
facts from which it could reasonably conclude that any of the Acerus Patents is
invalid or that the exercise thereof would infringe patent rights of Third
Parties. To the knowledge of Acerus, (i) the Manufacture, use or sale of Product
(as now formulated) as contemplated under this Agreement will not infringe any
existing issued patent (or any pending published patent application), (ii) the
use of the Acerus Intellectual Property or Acerus Trademarks as contemplated
under this Agreement will not constitute the misappropriation of any trade
secret or any other proprietary rights of any Third Party.

 

(c)          Acerus has not been served with any action or proceeding nor, to
the knowledge of Acerus, is there any threat of an action or proceeding nor, so
far as Acerus is aware, is there any event or state of facts, in each case that
could materially and adversely affect the rights granted to Aytu herein.

 

(d)          Except as set forth on Schedule 12.2(d), Acerus has not granted to
any Third Party any rights with respect to the Acerus Trademarks. The Acerus
Trademarks are in full force and effect, are subsisting and valid, and have been
maintained to date, and are not subject to any opposition proceedings. Its use
or its Affiliates’ use of the Acerus Trademarks does not infringe,
misappropriate, or otherwise violate any rights of any person and, to the
knowledge of Acerus, no person is infringing, misappropriating or otherwise
violating the Acerus Trademarks.

 

(e)          Acerus and its Affiliates have and will comply with all
Specifications, applicable laws, permits, governmental licenses, registrations,
approvals, concessions, authorizations, orders, injunctions and decrees with
respect to the development, manufacture, transport, disposal, and supply of the
Product and all other Acerus obligations under this Agreement.

 



39 

 

 

(f)          Acerus has not received any Form 483 observations, warning letters
or other communications from a Regulatory Authority which would reasonably be
expected to adversely impact the Manufacture or the marketing of Product.

 

(g)          Product supplied to Aytu will conform to the Specifications and
will be Manufactured in compliance with the Specifications, cGMP and all other
provisions of this Agreement, the Quality Agreement and all applicable federal,
state and local laws, rules and regulations, including, without limitation, all
Regulatory Requirements and environmental laws, in force at the time of
Manufacture.

 

(h)          Product subject to the provisions of the FD&C Act, will not, when
shipped by Acerus and received by Aytu, be adulterated or misbranded within the
meaning of the FD&C Act or of any applicable state law or law of any foreign
country in which the definitions of adulteration and misbranding are
substantially the same as those contained in the FD&C Act, or an article which
may not, under the provisions of the FD&C Act, be introduced into interstate
commerce.

 

(i)          All Product components shall be free of any material that would
cause such Product to be adulterated, tainted or contaminated or not labeled or
packaged as required under the Food and Drugs Act or the Food and Drug
Regulations.

 

(j)          Upon delivery of the Product to Aytu and receipt of payment thereof
from Aytu, Acerus shall have conveyed good title to all Product so delivered,
without any liens or encumbrances.

 

(k)          Acerus now has in effect and shall maintain in good standing for
the period set forth in Section 13.5 the insurance described in Section 13.5.

 

(l)          Acerus is not debarred and has not and shall not knowingly and
intentionally use in any capacity the services of any third person debarred
under subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992.

 

(m)          No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority, or any Third Party, on the part of Acerus or any
Affiliate thereof is required in connection with the execution, delivery and
performance of this Agreement.

 

(n)           No research or development of the Acerus Intellectual Property,
manufacture of Products or research leading to the inventions covered by the
Acerus Intellectual Property was supported in whole or part by funding or grants
by any governmental agency or philanthropic or charitable organization.

 

(o)          Except as set out in Schedule 12.2(d), the Acerus Intellectual
Property and Acerus Trademarks are wholly owned by or licensed to Acerus, free
and clear of all mortgages, pledges, charges, liens, equities, security
interests, or other encumbrances or similar agreements, or any other obligation
as at the Effective Date.

 



40 

 

 

(p)          Acerus and its Affiliates have taken all reasonable actions
necessary or appropriate to preserve the confidentiality of all trade secrets,
proprietary and other confidential information material to Products and Acerus
Intellectual Property.

 

(q)          Neither Acerus nor any Affiliate thereof is aware of any Third
Party activities which would constitute misappropriation or infringement of any
Acerus Intellectual Property.

 

(r)          Product manufactured prior to the Effective Date was manufactured
in accordance with cGMP and all applicable federal, state and local laws, rules
and regulations, including, without limitation, all Regulatory Requirements and
environmental laws, in force at the time of manufacture, and all human clinical
studies of Products performed by or on behalf of Acerus or its Affiliates prior
to the Effective Date were performed in accordance with the protocols
established therefor.

 

12.3         Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH
PARTY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.

 

12.4         Non-competition. Provided that this Section 12.4 shall not diminish
in any way the exclusive rights of Aytu under this Agreement, until the expiry
of the Term:

 

(a)          as long as Aytu is in compliance with this Section 12.4, Acerus
shall not, itself or through any Affiliate, Subcontractor, licensee or
sublicensee, develop, offer for sale, sell, market or promote any Competing
Product in the Territory (including any product that is substitutable at the
retail pharmacy level for the Product); and

 

(b)          as long as Acerus is in compliance with this Section 12.4, Aytu
shall not, itself or through any Affiliate, Subcontractor, licensee or
sublicensee, develop, offer for sale, sell, market or promote any Competing
Product in the Territory (including any product that is substitutable at the
retail pharmacy level for the Product).

 

The Parties hereby acknowledge and agree that any material breach of this
Section 12.4 shall constitute a material breach of this Agreement, entitling the
non-breaching party to terminate the Agreement in accordance with Section
14.2(c), subject to any cure period set forth therein.

 

12.5         Right of First Negotiation. In the event that Acerus makes a
decision to sell, transfer, assign, exclusively license, or otherwise dispose of
the Acerus Intellectual Property, the Acerus Trademarks, or any other property
licensed to Aytu under this Agreement in any territory in the world (other than
Brazil or the countries of the European Union)(such decision being a “Triggering
Event”), Acerus agrees to notify Aytu of the occurrence of a Triggering Event,
and Acerus shall negotiate exclusively with Aytu for a period of sixty (60) days
after Aytu’s receipt of such notice with respect to the terms and conditions for
an agreement for such a purchase, assignment, transfer or license to Aytu of the
property in question. If the foregoing negotiations between the Parties do not
result in an agreement, despite the good faith efforts of both Parties, Acerus
shall thereafter be free to enter into negotiations with any Third Party with
respect to such property.

 



41 

 

 

ARTICLE 13

 

INDEMNIFICATION

 

13.1         Indemnification by Aytu. Subject to Sections 13.4 and 13.4, Aytu
shall indemnify, defend and hold Acerus, its Affiliates, and their respective
directors, officers, employees consultants, contractors, licensees, sublicensees
and agents (collectively, the “Acerus Indemnitees”) harmless from and against
any and all claims, suits, proceedings or causes of action (including, without
limitation, in connection with any claim of property damage, bodily injury or
death) (“Claims”) brought by a Third Party against such Acerus Indemnitee,
including any damages or other amounts payable to such Third Party, as well as
any reasonable attorneys’ fees and costs of litigation incurred as to any such
Claim until the indemnifying Party has acknowledged that it will provide
indemnification hereunder with respect to such Claim as provided below
(collectively, “Damages”), in each case resulting from or based on: (a) clinical
development by Aytu, or any sale, use, importation, storage, handling,
distribution or offer for sale or sale of Product by Aytu or any of its
Affiliates, licensees or sublicensees, (b) Aytu’s breach of this Agreement; (c)
the gross negligence or willful misconduct of, or violation of applicable law
by, Aytu, its Affiliates, licensees or (sub)licensees, or their respective
employees, contractors or agents in the performance of this Agreement; and/or
(d) breach of a contractual or fiduciary obligation owed by Aytu to a Third
Party (including without limitation misappropriation of trade secrets). The
foregoing indemnity obligation shall not apply to the extent such Claims or
Damages result from any matter for which Acerus is required to indemnify Aytu
pursuant to this Agreement.

 

13.2         Indemnification by Acerus. Subject to Sections 13.3 and 13.4,
Acerus shall indemnify, defend and hold Aytu, its Affiliates, and their
respective directors, officers, employees consultants, contractors, licensees,
sublicensees and agents (collectively, the “Aytu Indemnitees”) harmless from and
against any and all Claims brought by a Third Party against such Aytu
Indemnitee, including any Damages resulting therefrom, in each case to the
extent resulting from or based on: (a) any development work (including
pre-clinical and clinical) done by Acerus for Product; (b) Acerus’ breach of
this Agreement; (c) the negligence or willful misconduct of, or violation of
applicable law by, Acerus, its Affiliates, licensees or (sub)licensees, or their
respective employees, contractors or agents in the performance of this
Agreement; (d) breach of a contractual or fiduciary obligation owed by Acerus to
a Third Party (including without limitation misappropriation of trade secrets);
(e) intellectual property infringement, trademark infringement, unfair
competition, false designation of origin, trademark dilution, passing off or
misappropriation related to the Acerus Intellectual Property, Acerus Trademarks,
the Products, or any other property provided by Aytu under this Agreement,
including with respect to the development, Manufacture, use, sale, import,
marketing or promotion of Product; (f) any research, development, sale, use,
importation, storage or handling of any pharmaceutical product by Acerus, its
Affiliates, licensees or sublicensees, in each case using any Non-Platform
Improvement or relying on the rights set forth in Section 8.4; (g) any Acerus
Manufacturing Defect; or (h) the use, development, commercialization of the
Product by or on behalf of Acerus prior to the Transition Date. An “Acerus
Manufacturing Defect” shall be a defect in the Manufacturing or other similar
defect in Product where the Product (as manufactured by or for Acerus) is not
manufactured in accordance with the Specification, the terms of this Agreement,
the Regulatory Approval, Regulatory Requirements, and/or all other applicable
laws and regulations. The foregoing indemnity obligation shall not apply to any
Damages to the extent such Damages result from any matter for which Aytu is
required to indemnify Acerus pursuant to Section 13.1(b), (c), or (d).
Additionally, Acerus shall indemnify Aytu for any and all costs, fees, damages,
and expenses payable by Aytu arising out of or resulting from the sale or
distribution of Products prior to the Transition Date (“Pre Transition
Products”), including, without limitation, costs, fees, and credits associated
with the return of Pre Transition Products, except as set out in the TSA or any
agreement entered into between the Parties in connection therewith.

 



42 

 

 

(a)          [intentionally deleted]

 

13.3         Indemnification Procedures. A Party seeking indemnification under
Section 13.1, or 13.2 hereof (the “Indemnitee”) shall promptly notify the other
Party (the “Indemnitor”) in writing of any claim, lawsuit or other action in
respect of which the Indemnitee, its Affiliates, or any of their respective
directors, officers, employees and agents intend to claim such indemnification.
The Indemnitee shall permit, and shall cause its Affiliates and their respective
directors, officers, employees and agents to permit the Indemnitor to have
complete control of such defense (except as set forth below) so long as it
promptly assumes the defense and prosecutes the defense with appropriate
diligence and care. The Party controlling the defense hereunder (the “Defending
Party”) shall have the authority, at its discretion, to settle any such claim,
lawsuit or other action only with the prior written consent of the Party who is
not controlling the defense (the “Non-Defending Party”), provided, however, that
such consent shall not be unreasonably withheld or delayed so long as such
settlement does not adversely affect the Non-Defending Party’s rights hereunder
or impose any obligations on the Non-Defending Party in addition to those set
forth herein. The Defending Party and the Non-Defending Party, and their
respective Affiliates, and their respective directors, officers, employees and
agents shall cooperate fully with each other and their respective legal
representatives in the investigation and defense of any claim, lawsuit or other
action covered by this indemnification. The Defending Party shall keep the
Non-Defending Party reasonably informed of the progress of the action and shall
consider the comments and observations of the Non-Defending Party timely given
in the course of the proceedings. If the Indemnitor is the Defending Party, the
Indemnitee shall have the right, but not the obligation, to be represented by
counsel of its own selection and expense. Notwithstanding the foregoing, the
Indemnitee may be represented by separate counsel at the expense of the
Indemnitor if a conflict of interest exists between the interests of the
Indemnitor and Indemnitee so that a single counsel representing Indemnitor
cannot adequately defend the rights of the Indemnitee.

 

13.4         Survival of Indemnification Obligations. The provisions of this
ARTICLE 13 shall survive the termination or expiration of this Agreement.

 



43 

 

 

13.5         Insurance. Aytu shall maintain insurance with creditworthy
insurance companies in accordance with applicable law against such risks and in
such amounts as are usually maintained or insured against by other companies of
established repute engaged in the same or a similar business. Throughout the
Term and (i) for a period of twenty-four (24) months thereafter, or (ii) until
the expiry date of the last lot of the Product delivered under this Agreement,
whichever is later, Acerus shall maintain in full force and effect, at its own
cost and expense, comprehensive general liability insurance, including product
liability and contractual liability insurance, of not less than $5,000,000 (five
million) in the aggregate, naming Aytu and its Affiliates as additional insureds
thereon, and providing that the insurer shall give Aytu at least ninety (90)
days prior written notice of cancellation in coverage. Such insurance coverage
shall be provided by an insurer or insurers (having a minimum AM Best rating of
A or otherwise acceptable to Aytu, in its sole discretion) licensed to do
business in the Territory and will be primary and non-contributing to any
liability insurance carried by Aytu (only insofar as the coverage relates to
claims arising from Acerus’ operations). Acerus shall deliver to Aytu, promptly
upon request, a certificate of insurance evidencing the foregoing.

 

ARTICLE 14

 

TERM AND TERMINATION

 

14.1         Term. The initial term of this Agreement shall commence on the
Effective Date and shall expire upon the later to occur of: (a) 8 years from the
Effective Date; (b) the date on which the last of the Acerus Patents has expired
or been invalidated; or (c) a Third Party has obtained Regulatory Approval for,
and completed the first commercial sale of, a Generic Product within the
Territory, unless earlier terminated in accordance with Section 14.2 (the
“Initial Term”), and this Agreement shall thereafter automatically renew for
successive one (1) year periods, unless either Party gives at least six (6)
months’ prior written notice of non-renewal to the other Party (each such one
(1) year renewal period, if any, a “Renewal Term,” and together with the Initial
Term, the “Term”).

 

14.2         Termination.

 

(a)          Termination by Aytu. This Agreement may be terminated at any time
by Aytu upon six (6) months’ prior written notice to Acerus, provided that Aytu
shall be required to: (i) make any milestone payment to Acerus that would
otherwise become due under Article 7 during such applicable six (6) month
period; and (ii) make any payments that remain payable following termination
pursuant to Section 7.1(b) or 7.2(b), as applicable.

 

(b)          Mutual Agreement. This Agreement may be terminated in its entirety
at any time upon mutual written agreement between the Parties.

 

(c)          Material Breach. Either Party may terminate this Agreement at any
time upon written notice to the other Party if the other Party is in material
default or breach of this Agreement and such material default or breach is not
cured within (i) sixty (60) days after written notice thereof is delivered to
the defaulting or breaching Party, or (ii) in the case of a breach that cannot
be cured within sixty (60) days, within a reasonable period not exceeding one
hundred twenty (120) days after written notice thereof is delivered to the
defaulting or breaching Party, so long as the breaching party is making a good
faith effort to cure such default. Termination shall not be the sole remedy for
material breach of this Agreement, and a Party may choose to continue to perform
hereunder and in response to any material breach may bring a claim for damages
(including a reduction in consideration due hereunder going forward) and other
available remedies under Section 15.11 and injunctive relieve under Section
15.12, and bringing such a claim in good faith shall not constitute a breach of
this agreement.

 



44 

 

 

(d)          If either Party shall (a) become bankrupt or insolvent, (b) file
for a petition therefor, (c) make an assignment for the benefit of creditors, or
(d) have a receiver appointed for its assets, which appointment shall not be
vacated within sixty (60) days after the filing, then the other Party shall be
entitled to terminate this Agreement forthwith by written notice to such Party.

 

(e)          PMR Trial Costs. If Acerus, acting reasonably and in good faith,
determines that the amounts that are, or may become, payable to Aytu pursuant to
Section 3.3(b) of this Agreement in connection with the Cardiovascular PMR
and/or any PMR Trial, are such that remaining subject to this Agreement would no
longer be economically viable for Acerus, this Agreement may be terminated by
Acerus upon six (6) months’ prior written notice to Aytu, provided that Acerus
shall be required to: (i) pay Aytu any amounts owing to Aytu pursuant to Section
3.3(b) outstanding prior to the effective date of termination by no later than
such effective date of termination; and (ii) fulfill any valid Purchase Orders
submitted by Aytu prior to the effective date of termination.

 

(f)          Challenge. If at any time during the Term, Aytu brings a proceeding
or action challenging the validity, scope, enforceability or ownership of any of
the Acerus Patents or Acerus Trademarks licensed to Aytu under this Agreement,
Acerus shall have, at its sole option, the right to terminate this Agreement
upon notice to Aytu, such termination to be effective only if Aytu does not
withdraw such challenge as soon as reasonably practicable after such notice.
Without limiting the generality of the foregoing, Aytu specifically agrees that
filing a request for re-examination, knowingly copying patent claims so as to
institute an interference, or filing an opposition with respect to any of the
Acerus Patents shall be deemed a challenge under this Section 14.2(f)).

 

14.3         Consequences of Termination.

 

(a)          Surviving Payments. Any payments contemplated to survive
termination in accordance with Section 7.1(b), 7.2(b) and 14.2(a) shall remain
payable in accordance with the terms and conditions of such sections.

 

(b)          Sell Off of Product. Upon expiration of the Term or termination of
this Agreement pursuant to Section 14.2, the rights granted to Aytu under this
Agreement shall survive such expiration or termination only such that Aytu shall
have the right to sell off Product then in Aytu’s inventory or on order from
Acerus on the date on which the applicable notice of termination is provided or
the Agreement otherwise expires; provided that Aytu pays to Acerus any payments
due in accordance with Section 7.2 (including, for greater certainty, any
milestone payments that become payable as a result of Net Sales of the Product
in the period during which Product is being sold off in accordance with this
Section 14.3(a)) or Section 7.3. Any other license provided for by Acerus to
Aytu in this Agreement shall, upon any such termination or expiration,
immediately and automatically terminate.

 



45 

 

 

(c)          Return of Regulatory Submissions. Promptly following any expiration
of the Term or termination of this Agreement pursuant to Section 14.2, (1) Aytu
shall assign to Acerus all Regulatory Submissions for the Product and shall
submit to the FDA and any other Regulatory Authorities in the Territory all
necessary documentation to transfer legal and record ownership of all Regulatory
Submissions for the Product (including any Post-Approval Regulatory Submissions,
and including any INDs and the Product NDA) to Acerus and (2) Aytu shall assign
to Acerus all trademarks used in the commercialization of the Product (to the
extent not already owned by Acerus).

 

(d)          Return of Confidential Information. Upon expiration of the Term or
termination of this Agreement in its entirety, unless otherwise directed by
Aytu, Acerus shall promptly return all Aytu Confidential Information to Aytu,
except for a single copy or sample for documentation purposes only. Upon
expiration or termination of this Agreement in its entirety, unless otherwise
directed by Acerus, Aytu shall promptly return all Acerus Confidential
Information to Acerus, except for a single copy or sample to be retained for
documentation purposes only.

 

(e)          Accrued Obligations. Except as set forth herein, any termination or
expiration of this Agreement shall not relieve either Party of any obligation
which has accrued prior to the effective date of such termination or expiration,
which obligations shall remain in full force and effect for the period provided
therein.

 

(f)          Remedies. Termination of this Agreement in accordance with and
fulfillment of all obligations set forth in this ARTICLE 14 shall not affect any
other rights or remedies that may be available to a Party in law or equity, all
remedies being cumulative and not exclusive.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1         Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to any Party
shall be in writing and shall be deemed given only (a) when delivered to the
Party personally, (b) five (5) days after sent to the Party by registered mail,
return receipt requested, postage prepaid, (c) the second Business Day after
sent by a nationally recognized courier service guaranteeing next-day or
second-day delivery, charges prepaid, in each case addressed to the Party at its
address set forth below, or (d) the first Business Day after sent by facsimile
transmission to the number set forth below, or at such other address or fax
number as such Party may from time to time specify by notice given in the manner
provided herein to the Party entitled to receive notice hereunder:

 



46 

 

 

For Acerus: Acerus Pharmaceuticals SRL   Suite B, Durants Business Center  
Durants, Christ Church   Barbados BB17097       Attention:  Vice President,
Finance   FAX:  246-420-7550     With a copy to: Acerus Pharmaceuticals
Corporation   2486 Dunwin Drive   Mississauga, Ontario   L5L 1J9      
Attention:  President and Chief Executive Officer   FAX:  905.569.1809     For
Aytu: Aytu BioScience, Inc.   373 Inverness Parkway, Suite 206   Englewood, CO
80112 USA   Attn: Chief Executive Officer     With copies to: Wyrick, Robbins,
Yates, & Pontin, LLP   4101 Lake Boone Trail, Suite 300   Raleigh, NC 27607 USA
  Attn: W. David Mannheim, Esq.

 

15.2         Entire Agreement. This Agreement, the Quality Agreement and the
Safety Agreement (including any Schedules other attachments hereto or thereto,
as applicable) constitutes the entire agreement between the Parties with respect
to the subject matter hereof, and no oral or written statement may be used to
interpret or vary the meaning of the terms and conditions hereof. This Agreement
supersedes any prior or contemporaneous agreements and understandings, whether
written or oral, between the Parties with respect to the subject matter hereof,
including the Confidentiality Agreement between Acerus and Aytu dated January
27, 2016 (the “Existing CDA”). All information disclosed by Acerus pursuant to
the Existing CDA shall be deemed Acerus Confidential Information for the
purposes of this Agreement.

 

15.3         Assignment. Neither Party may assign or otherwise transfer this
Agreement without the prior written consent of the other Party, except that
either Party may assign this Agreement without the consent of the other Party to
any Affiliate or in connection with the acquisition of such Party or the sale of
all or substantially all of the assets of such Party. Any assignment of this
Agreement in violation of this Section 15.3 shall be null and void. Assignment
of this Agreement by either Party shall not relieve the assignor of its
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

 



47 

 

 

15.4         Force Majeure. Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to minimize the effect of and overcome or remove the
cause or condition causing such force majeure. For purposes of this Agreement,
force majeure shall include conditions beyond the control of the Parties,
including, without limitation, an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances). Notwithstanding the foregoing, a Party
shall not be excused from making payments owed hereunder because of a force
majeure affecting such Party.

 

15.5         Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

15.6         Independent Contractor. Each Party shall be acting as an
independent contractor in performing under this Agreement and shall not be
considered or deemed to be an agent, employee, joint venturer or partner of the
other Party.

 

15.7         Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.

 

15.8         No Third-Party Beneficiaries. Except as provided in ARTICLE 13 in
respect to Acerus Indemnitees and Aytu Indemnitees, nothing in this Agreement,
either express or implied, is intended to or shall confer upon any Third Party
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

15.9         Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by authorized representatives of Aytu and
Acerus.

 

15.10         Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, United States of America
(without giving effect to principles of conflicts of laws that would require the
application of any other law) and the federal laws of the U.S., in each case
without reference to choice of law rules.

 

15.11         Dispute Resolution. In the event of any dispute under this
Agreement (other than disputes excluded in subsection (a) below), the Parties
shall refer such dispute to the Applicable Senior Officers for attempted
resolution by good faith negotiations within thirty (30) days after such
referral is made. If the Applicable Senior Officers are unable to resolve the
dispute within the time allotted, either Party may proceed as set forth below.

 



48 

 

 

(a)          Alternative Dispute Resolution. Any dispute, controversy or claim
arising out of or relating to the validity, construction, enforceability or
performance of this Agreement, including disputes relating to an alleged breach
or to termination of this Agreement and including any claim of inducement by
fraud or otherwise, but excluding any dispute, controversy or claim arising out
of or relating to the validity, enforceability, or infringement of any Acerus
Patent or any suit for injunctive relief under Section 15.12 (which shall be
submitted to a court of competent jurisdiction), shall be settled by mediation
and arbitration in the manner described below:

 

(b)          Mediation. The Applicable Senior Officers shall select a mediator
with appropriate expertise in the subject matter to which the dispute relates,
who will be engaged to resolve the dispute. If the Applicable Senior Officers
cannot agree on a mediator within fifteen (15) days, each Party may seek
appropriate resolution through arbitration as described below. If the Parties
are unable to resolve their dispute through mediation within ninety (90) days
after selection of the mediator(s), either Party may seek appropriate resolution
through arbitration as described below.

 

(c)          Arbitration. Any dispute, controversy or claim arising out of or
relating to the validity, construction, enforceability or performance of this
Agreement which is not resolved by mediation, including disputes relating to
alleged breach or to termination of this Agreement (other than disputes referred
to in Section 15.11(a) that are to be submitted to a court of competent
jurisdiction), shall be settled by binding arbitration (“Arbitration”) in the
manner described below:

 

(d)          If a Party intends to begin an Arbitration to resolve a dispute,
such Party shall provide written notice (the “Arbitration Request”) to the other
Party informing such other Party of such intention and the issues to be
resolved. Within ten (10) Business Days after the receipt of the Arbitration
Request, the other Party may, by written notice to the Party initiating
Arbitration, add additional issues to be resolved.

 

(e)          Procedure. The Arbitration shall be conducted pursuant to the
then-current JAMS Streamlined Arbitration Rules & Procedures for disputes
involving $3,000,000 or less and the JAMS Comprehensive Arbitration Rules &
Procedures for disputes involving more than $3,000,000 or involving a right to
terminate this Agreement under Section 14.2(c) or (d) or (e)). Notwithstanding
those rules, the following provisions shall apply to the Arbitration hereunder:

 

(i)          Arbitrator. In the event that the dispute at issue involves an
amount less than $3,000,000, the Arbitration shall be conducted by one (1)
arbitrator (the “Threshold 1 Arbitrator”). In the event, however, that the
dispute at issue involves an amount greater than $3,000,000 or the termination
of this Agreement under Section 14.2(c) or (d) or (e), the Arbitration shall be
conducted by a panel of three (3) arbitrators (collectively, with the Threshold
1 Arbitrator, the “Arbitrators”). The Arbitrators shall be selected from a pool
of retired independent federal judges to be presented to the Parties by JAMS.
Neither Party shall engage in ex parte contact with the Arbitrators.

 



49 

 

 

(ii)         Proceedings. The time periods set forth in the applicable JAMS
rules shall be followed, unless a Party can demonstrate to the Arbitrators that
the complexity of the issues or other reasons warrant the extension of one or
more of the time tables. Notwithstanding the foregoing, the Arbitrators shall
render a written opinion setting forth findings of fact and conclusions of law
with the reason therefor stated within no later than six (6) months from the
date on which the Arbitrators were appointed to the dispute. A transcript of the
evidence adduced at the hearing shall be made and, upon request, shall be made
available to each Party. The Arbitrators shall, in rendering their decision,
apply the substantive law of the State of New York and the federal law of the
U.S., in each case without regard to conflict of laws provisions, except that
the interpretation of and enforcement of this Section 15.11 shall be governed by
the Federal Arbitration Act. The Arbitrator shall apply the Federal Rules of
Evidence to the hearing. The proceeding shall take place in New York, New York,
or such other location as the Parties may agree. The fees of the Arbitrators and
JAMS shall be paid by the losing Party, which shall be designated by the
Arbitrator. If the Arbitrator is unable to designate a losing Party, it shall so
state and the fees shall be split equally between the Parties.

 

(iii)        Award. Subject to Section 15.12, the Arbitrator is empowered to
award any remedy allowed by law, including money damages, prejudgment interest
and attorneys’ fees, and to grant final, complete, interim, or interlocutory
relief, including injunctive relief.

 

(iv)        Costs. Except as set forth in Sections 15.11(d)(ii) and (iii) above,
each Party shall bear its own legal fees and costs.

 

(v)         Confidentiality. The Arbitration proceeding shall be confidential
and the Arbitrators shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the Arbitrators to make) any public announcement with respect to
the proceedings or decision of the Arbitrators without prior written consent of
each other Party. The existence of any dispute submitted to Arbitration, and the
award, shall be kept in confidence by the Parties and the Arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by applicable law.

 

(vi)        Judgment; Provisional Remedies. Any court of competent jurisdiction
may enter judgment upon any award. The Parties consent to the jurisdiction of
the above-specified Court for the enforcement of these provisions and the entry
of judgment on any award. Each Party has the right before or during the
arbitration to seek and obtain from the appropriate court provisional remedies
such as attachment, preliminary injunction, replevin, etc. to avoid irreparable
harm, maintain the status quo, or preserve the subject matter of the
arbitration.

 

(vii)       Language. All pleadings, complaints and other documents filed or
presented in connection with, and all proceedings in, any dispute resolution
proceeding described in this Section 15.11 must be in the English language.

 



50 

 

 

15.12         Injunctive Relief. Each Party shall be entitled to seek injunctive
relief to enforce the respective covenants and agreements of the Parties in this
Agreement, including, without limitation, the respective rights and obligations
of the Parties under Articles 5, 8 and 10.

 

15.13         Nature of Licenses. All rights and licenses granted pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of 11
U.S.C. § 365(n) of the Bankruptcy Laws, licenses of rights to “intellectual
property” as defined under 11 U.S.C. § 101(35A) of the Bankruptcy Laws. The
Parties agree that Aytu, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights, including any right to
enforce any exclusivity provision of this Agreement, remedies, and elections
under Bankruptcy Laws. To the fullest extent permitted by law, the Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against Acerus under the Bankruptcy Laws, Aytu shall be entitled to all
applicable rights under 11 U.S.C. § 365(n) of the Bankruptcy Laws, including
copies and access to, as appropriate, any such intellectual property and all
embodiments of such intellectual property upon written request therefor by Aytu,
and such, if not already in its possession, shall be promptly delivered to Aytu.

 

15.14         Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL
OF ANY ISSUE BY JURY.

 

15.15         Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT. THE FOREGOING LIMITATION WILL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS TO THE OTHER PARTY IN RESPECT OF ANY THIRD PARTY
CLAIM OR UNDER ARTICLE 13 OR OF ARTICLE 10.

 

15.16         Survival. Sections 7.1(b), 7.2(b), 7.8, 8.2, 12.3, 14.2, and 14.3,
and ARTICLE 9, 0, ARTICLE 13 and ARTICLE 15 shall survive any termination or
expiration of this Agreement.

 

15.17         No Waiver. The failure of either Party to enforce at any time for
any period the provisions of or any rights deriving from this Agreement shall
not be construed to be a waiver of such provisions or rights or the right of
such Party thereafter to enforce such provisions.

 

15.18         Counterparts. This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 



51 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.

 

  ACERUS PHARMACEUTICALS SRL       By:                                        
Name:            Title:         AYTU BIOSCIENCE, INC.       By:           Name:
          Title:  

 

[Signature Page to License and Supply Agreement]

 



52 

 